 



Exhibit 10(f)(i)
HARRIS CORPORATION RETIREMENT PLAN
(AMENDED AND RESTATED EFFECTIVE JULY 1, 2007)

 



--------------------------------------------------------------------------------



 



Harris Corporation Retirement Plan
(Amended and Restated Effective July 1, 2007)
Table of Contents

                              Page   ARTICLE 1     TITLE     1                  
  ARTICLE 2     DEFINITIONS     1                     ARTICLE
3     PARTICIPATION     16        Section 3.1  
Eligibility for Participation
    16        Section 3.2  
Election of Pre-Tax Contributions, Designated Roth and After-Tax Contributions
    17        Section 3.3  
Transfers to Affiliates
    18                     ARTICLE 4     PRE-TAX, DESIGNATED ROTH, MATCHING AND
PROFIT SHARING CONTRIBUTIONS     18        Section 4.1  
Pre-Tax Contributions and Designated Roth Contributions
    18        Section 4.2  
Matching Contributions
    21        Section 4.3  
Profit Sharing Contributions
    22        Section 4.4  
Deposit of Contributions
    23        Section 4.5  
Form of Contributions
    23                     ARTICLE 5     AFTER-TAX AND ROLLOVER CONTRIBUTIONS  
  23        Section 5.1  
After-Tax Contributions
    23        Section 5.2  
Rollover Contributions
    25                     ARTICLE 6     LIMITATIONS ON CONTRIBUTIONS     26  
     Section 6.1  
Annual Limit on Pre-Tax Contributions and Designated Roth Contributions
    26        Section 6.2  
Limits on Contributions for Highly Compensated Employees
    29        Section 6.3  
Maximum Annual Additions under Section 415 of the Code
    39        Section 6.4  
Other Limitations on Employer Contributions
    42                     ARTICLE 7     TRUST AND INVESTMENT FUNDS     43  
     Section 7.1  
Trust
    43        Section 7.2  
Investments
    43                     ARTICLE 8     PARTICIPANT ACCOUNTS AND INVESTMENT
ELECTIONS     44        Section 8.1  
Participant Accounts
    44  

     -i-     

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page        Section 8.2  
Investment Elections
    46        Section 8.3  
Valuation of Funds and Plan Accounts
    47        Section 8.4  
Valuation of Units within the Harris Stock Fund
    47        Section 8.5  
Allocation of Contributions Other than Profit Sharing Contributions
    48        Section 8.6  
Allocation of Profit Sharing Contributions
    48        Section 8.7  
Correction of Error
    49                     ARTICLE 9     WITHDRAWALS AND DISTRIBUTIONS     49  
     Section 9.1  
Withdrawals Prior to Termination of Employment
    49        Section 9.2  
Distribution of Account Upon Termination of Employment
    54        Section 9.3  
Time and Form of Distribution upon Termination of Employment
    56        Section 9.4  
Payment of Small Account Balances
    59        Section 9.5  
Medium and Order of Withdrawal or Distribution
    59        Section 9.6  
Direct Rollover Option
    60        Section 9.7  
Designation of Beneficiary
    61        Section 9.8  
Missing Persons
    62        Section 9.9  
Distributions to Minor and Disabled Distributees
    63        Section 9.10  
Payment of Group Insurance Premiums
    64                     ARTICLE 10     LOANS     64        Section 10.1  
Making of Loans
    64        Section 10.2  
Restrictions
    65        Section 10.3  
Default
    65        Section 10.4  
Applicability
    66                     ARTICLE 11      SPECIAL PARTICIPATION AND
DISTRIBUTION RULES     66        Section 11.1  
Change of Employment Status
    66        Section 11.2  
Reemployment of a Terminated Participant
    66        Section 11.3  
Employment by Affiliates
    67        Section 11.4  
Leased Employees
    67        Section 11.5  
Reemployment of Veterans
    68  

     -ii-     

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page   ARTICLE 12       
SHAREHOLDER RIGHTS WITH RESPECT TO HARRIS STOCK
    71        Section 12.1  
Voting Shares of Harris Stock
    71        Section 12.2  
Tender Offers
    71                     ARTICLE 13      ADMINISTRATION     74  
     Section 13.1  
The Administrative Committee
    74        Section 13.2  
Named Fiduciaries
    76        Section 13.3  
Allocation and Delegation of Responsibilities
    77        Section 13.4  
Professional and Other Services
    77        Section 13.5  
Indemnification and Expense Reimbursements
    77        Section 13.6  
Claims Procedure
    78        Section 13.7  
Notices to Participants
    80        Section 13.8  
Notices to Administrative Committee or Employers
    80        Section 13.9  
Electronic Media
    81        Section 13.10  
Records
    81        Section 13.11  
Reports of Trustee and Accounting to Participants
    81        Section 13.12  
Limitations on Investments and Transactions/ Conversions
    81                     ARTICLE 14      PARTICIPATION BY EMPLOYERS     83  
     Section 14.1  
Adoption of Plan
    83        Section 14.2  
Withdrawal from Participation
    83        Section 14.3  
Company, Administrative Committee, Compensation Committee, Executive Committee
and Investment Committee as Agents for Employers
  83      Section 14.4  
Continuance by a Successor
    84                     ARTICLE 15      MISCELLANEOUS     85  
     Section 15.1  
Expenses
    85        Section 15.2  
Non-Assignability
    85        Section 15.3  
Employment Non-Contractual
    86        Section 15.4  
Merger or Consolidation with Another Plan/Transfer Contributions
    86        Section 15.5  
Gender and Plurals
    87        Section 15.6  
Statute of Limitations for Actions Under the Plan
    88        Section 15.7  
Applicable Law
    88  

     -iii-     

 



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

                              Page        Section 15.8  
Severability
    88        Section 15.9  
No Guarantee
    88        Section 15.10  
Plan Voluntary
    89                     ARTICLE 16      TOP-HEAVY PLAN REQUIREMENTS     89  
     Section 16.1  
Top-Heavy Plan Determination
    89        Section 16.2  
Definitions and Special Rules
    90        Section 16.3  
Minimum Contribution for Top-Heavy Years
    91                     ARTICLE 17      AMENDMENT, ESTABLISHMENT OF SEPARATE
PLAN, PLAN TERMINATION AND CHANGE OF CONTROL     92        Section 17.1  
Amendment
    92        Section 17.2  
Establishment of Separate Plan
    92        Section 17.3  
Termination
    93        Section 17.4  
Change of Control
    93        Section 17.5  
Trust Fund to Be Applied Exclusively for Participants and Their Beneficiaries
    94  

     -iv-     

 



--------------------------------------------------------------------------------



 



ARTICLE 1
TITLE
     The title of this Plan shall be the “Harris Corporation Retirement Plan.”
This Plan is an amendment and restatement of the Plan in effect as of June 30,
2007. Except as otherwise provided herein, this amendment and restatement shall
be effective as of July 1, 2007.
     The rights and benefits of any Participant whose employment with all
Employers and Affiliates terminates on or after July 1, 2007, and the rights and
benefits of any Beneficiary of any such Participant, shall be determined solely
by reference to the terms of the Plan as amended and restated herein, as such
plan may be amended from time to time. The rights and benefits of any
Participant whose employment with all Employers and Affiliates terminated prior
to July 1, 2007 and who is not reemployed after such date, and the rights and
benefits of any Beneficiary of any such Participant, generally shall be
determined solely by reference to the terms of the Plan as in effect on the date
of the Participant’s termination of employment.
     The Plan is designated as a “profit sharing plan” within the meaning of
U.S. Treasury Regulation section 1.401-1(a)(2)(ii).
ARTICLE 2
DEFINITIONS
     As used herein, the following words and phrases shall have the following
respective meanings when capitalized:
     Account. The aggregate of a Participant’s subaccounts described in
Section 8.1 and such other subaccounts that may be established from time to time
on behalf of a Participant, to be credited with contributions made by or on
behalf of the Participant, adjusted for earnings and losses, and debited by
distributions to and withdrawals of the Participant and expenses.

 



--------------------------------------------------------------------------------



 



     Administrative Committee. The Employee Benefits Committee of the Company or
any successor thereto that is appointed pursuant to Section 13.1 to administer
the Plan. Reference herein to the Administrative Committee also shall include
any person or entity to whom the Administrative Committee has delegated any of
its authority pursuant to Section 13.3 to the extent of the delegation.
     Affiliate. (a) A corporation that is a member of the same controlled group
of corporations (within the meaning of section 414(b) of the Code) as an
Employer, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of section 414(c) of the Code) with an Employer,
(c) any organization (whether or not incorporated) that is a member of an
affiliated service group (within the meaning of section 414(m) of the Code) that
includes an Employer, a corporation described in clause (a) of this subdivision
or a trade or business described in clause (b) of this subdivision, or (d) any
other entity that is required to be aggregated with an Employer pursuant to
Regulations promulgated under section 414(o) of the Code.
     After-Tax Account. The subaccount established pursuant to Section 8.1 to
which any after-tax contributions made for the benefit of a Participant pursuant
to Section 5.1, and earnings and losses thereon, are credited.
     Beneficiary. A person entitled under Section 9.7 to receive benefits in the
event of the death of a Participant.
     Board. The Board of Directors of the Company.
     Break in Service. A period other than a period included in an Employee’s
Service; provided, however, that a Break in Service shall not include a period
of absence from employment not in excess of 24 consecutive months because of
(a) the Employee’s pregnancy,

2



--------------------------------------------------------------------------------



 



(b) the birth of the Employee’s child, (c) the placement of a child with the
Employee in connection with the Employee’s adoption of such child or (d) the
need of the Employee to care for any such child for a period beginning
immediately following such birth or placement. Notwithstanding the foregoing,
the immediately preceding sentence shall not apply unless the Employee timely
furnishes to the Administrative Committee or its delegate such information as it
may reasonably require to establish the reason for such absence and its
duration.
     Change of Control. For purposes hereof, a “Change of Control” shall be
deemed to have occurred if:
     (a) any “person” (as such term is defined in section 3(a)(9) of the
Securities Exchange Act of 1934 (the “Exchange Act”) and as used in sections
13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing 20% or more of the combined voting power
of the Company’s then outstanding securities eligible to vote for the election
of the Board (the “Company Voting Securities”); provided however, that the event
described in this paragraph (a) shall not be deemed to be a Change of Control by
virtue of any of the following acquisitions: (1) by the Company or any
Subsidiary, (2) by any employee benefit plan sponsored or maintained by the
Company or any Subsidiary, (3) by any underwriter temporarily holding securities
pursuant to an offering of such securities, or (4) pursuant to a “Non-Control
Transaction” (as defined in paragraph (c));
     (b) individuals who, on July 1, 2006, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to July 1, 2006, whose
election or

3



--------------------------------------------------------------------------------



 



nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors who remain on the Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall also be
deemed to be an Incumbent Director; provided, however, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to directors or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
person other than the Board shall be deemed to be an Incumbent Director;
     (c) the consummation of a merger, consolidation, share exchange or similar
form of corporate reorganization of the Company or any such type of transaction
involving the Company or any of its Subsidiaries that requires the approval of
the Company’s stockholders (whether for such transaction or the issuance of
securities in the transaction or otherwise) (a “Business Combination”), unless
immediately following such Business Combination: (1) more than 80% of the total
voting power of the corporation resulting from such Business Combination
(including, without limitation, any corporation which directly or indirectly has
beneficial ownership of 100% of the Company Voting Securities) eligible to elect
directors of such corporation is represented by shares that were Company Voting
Securities immediately prior to such Business Combination (either by remaining
outstanding or being converted), and such voting power is in substantially the
same proportion as the voting power of such Company Voting Securities
immediately prior to the Business Combination, (2) no person (other than any
publicly traded holding company resulting from such Business Combination or any
employee benefit plan sponsored or maintained by the Company (or the corporation
resulting from such

4



--------------------------------------------------------------------------------



 



Business Combination)), becomes the beneficial owner, directly or indirectly, of
20% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the corporation resulting from such Business
Combination, and (3) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies the conditions specified in (1), (2) and (3) shall
be deemed to be a “Non-Control Transaction”); or
     (d) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or the direct or indirect sale or other
disposition of all or substantially all of the assets of the Company and its
Subsidiaries.
     Notwithstanding the foregoing, a “Change of Control” shall not occur solely
because any person acquires beneficial ownership of 20% or more of the Company
Voting Securities as a result of the acquisition of Company Voting Securities by
the Company which reduces the number of Company Voting Securities outstanding;
provided however, that if after such acquisition by the Company such person
becomes the beneficial owner of additional Company Voting Securities that
increase the percentage of outstanding Company Voting Securities beneficially
owned by such person, a “Change of Control” shall then occur.
     For purposes of this definition of “Change of Control,” the term
“Subsidiary” shall mean any corporation or other entity in which the Company has
a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of such corporation or other
entity entitled to vote generally in the election of directors

5



--------------------------------------------------------------------------------



 



or in which the Company has the right to receive 50% or more of the distribution
of profits or 50% or more of the assets on liquidation or dissolution.
     Code. The Internal Revenue Code of 1986, as amended.

     Company. Harris Corporation, a Delaware corporation, and any successor
thereto.
     Compensation. The following items of remuneration which a Participant is
paid for work or personal services performed for an Employer: (a) salary or
wages, including lump sum merit increases; (b) commission paid pursuant to a
sales incentive plan; (c) overtime premium, shift differential or additional
compensation in lieu of overtime premium; (d) compensation in lieu of vacation;
and (e) any annual bonus or incentive compensation payable in the form of cash
pursuant to an Employer’s Annual Incentive Plan, an Employer’s Performance
Reward Plan, or other similar plan or award program adopted from time to time by
an Employer or any stock award made in lieu of an annual cash bonus or incentive
compensation; provided, however, that Compensation also shall include any
remuneration which would have been paid to the Participant for work or personal
services performed for an Employer but for the Participant’s election to have
his or her compensation reduced pursuant to a qualified cash or deferred
arrangement described in section 401(k) of the Code, a cafeteria plan described
in section 125 of the Code or an arrangement providing qualified transportation
fringes described in section 132(f) of the Code; provided further that the
remuneration described in this paragraph shall be Compensation for purposes of
the Plan only if it is paid on or before the later of (i) 2 1/2 months after the
Participant’s severance from employment and (ii) the last day of the Plan Year
during which the Participant’s severance from employment occurs (the “Timing
Limitation”), except that the Timing Limitation shall not apply to payments to a
Participant who does not perform

6



--------------------------------------------------------------------------------



 



services for an Employer at the time of payment by reason of Qualified Military
Service to the extent that such payments do not exceed the amounts such
Participant would have received if the Participant had continued to perform
services for the Employer rather than entering Qualified Military Service.
     Notwithstanding the foregoing, the following items also shall be excluded
from “Compensation”: (1) any extraordinary compensation of a recurring or
non-recurring nature not included under items (a) through (e) above, including
one-time recognition awards and rewards under a referral program of an Employer;
(2) any award made or amount paid pursuant to the Harris Corporation Stock
Incentive Plan or any successor thereto, including, but not limited to,
performance shares, stock options, restricted stock, stock appreciation rights
or other stock-based awards or dividend equivalents; (3) severance pay,
separation pay, special retirement pay or parachute payments; (4) retention
bonuses or completion bonuses, unless authorized by the Administrative Committee
in a uniform and nondiscriminatory manner to be included in Compensation;
(5) reimbursement or allowances with respect to expenses incurred in connection
with employment, such as tax equalization, reimbursement for moving expenses,
mileage or expense allowance or education expenses; (6) indirect compensation
such as employer-paid group insurance premiums or contributions under this Plan
or any other qualified employee benefit plan, other than contributions described
in the immediately preceding paragraph or (7) payments under a nonqualified
unfunded deferred compensation plan.
     Notwithstanding any provision herein to the contrary, the Compensation of a
Participant taken into account for any purpose under the Plan shall not exceed
$225,000 (as adjusted pursuant to section 401(a)(17)(B) of the Code). In
addition, in the Plan Year in which

7



--------------------------------------------------------------------------------



 



an Eligible Employee becomes a Participant, only Compensation received on or
after the date he or she becomes a Participant shall be taken into account under
the Plan.
     Compensation Committee. The Management Development and Compensation
Committee of the Board. Reference herein to the Compensation Committee also
shall include any person or entity to whom the Compensation Committee has
delegated any of its authority pursuant to Section 13.3.
     Designated Roth Account. The subaccount established pursuant to Section 8.1
to which any designated Roth contributions made for the benefit of a Participant
pursuant to Section 4.1, and earnings and losses thereon, are credited.
     Disability. A Participant’s total and permanent physical or mental
disability, as evidenced by the Participant’s eligibility for disability
benefits under Title II or Title XVI of the Federal Social Security Act. A
Participant’s Disability shall be deemed to occur as of the effective date
determined by the Social Security Administration.
     Effective Date. The effective date of this amendment and restatement of the
Plan, which, with respect to the Company and any other Employer as of June 30,
2007, shall, except as otherwise provided herein, be July 1, 2007 and, with
respect to an entity that becomes an Employer on or after July 1, 2007, shall be
the effective date as of which the Plan is adopted by such entity.
     Eligible Employee. An Employee other than an Employee (a) the terms of
whose employment are subject to a collective bargaining agreement which does not
provide for the participation of such Employee in the Plan; (b) who does not
receive any Compensation payable in United States dollars; (c) who is not
treated as an Employee of an Employer on such Employer’s payroll records
(notwithstanding any determination by a court or administrative

8



--------------------------------------------------------------------------------



 



agency that such individual is an Employee); (d) who is not a United States
citizen or a resident alien and who provides services in a location other than
the United States or (e) who is eligible to participate in, or will be eligible
to participate in after satisfaction of applicable age, service or entry date
requirements, any other United States tax-qualified defined contribution plan
sponsored or maintained by the Company or any of its subsidiaries. No individual
who renders services for an Employer shall be an Eligible Employee if such
individual renders services pursuant to an agreement or arrangement (written or
oral) (1) that such services are to be rendered by the individual as an
independent contractor; (2) with an entity, including a leasing organization
within the meaning of section 414(n)(2) of the Code, that is not an Employer or
Affiliate or (3) that contains a waiver of participation in the Plan.
     Eligible Profit Sharing Participant. For any Plan Year, a Participant who
has completed a Year of Service on or prior to the last day of the applicable
Plan Year and who (a) is actively employed as an Eligible Employee on the
earlier of (1) the last day of such Plan Year or (2) the June 30th nearest to
the last day of such Plan Year (the “Eligibility Date”); (b) was actively
employed as an Eligible Employee during such Plan Year but is not actively
employed on the Eligibility Date due to Leave of Absence or a period of
Qualified Military Service; or (c) was actively employed as an Eligible Employee
during such Plan Year but terminated employment during such Plan Year (1) on or
after the attainment of age 55, (2) due to death or Disability, (3) as a result
of a Reduction in Force or (4) as a result of a transfer from employment with an
Employer to employment with an Affiliate that is not an Employer.
     Eligible Retirement Plan. Any of (i) an individual retirement account
described in section 408(a) of the Code, (ii) an individual retirement annuity
described in section 408(b) of the Code (other than an endowment contract),
(iii) an employees’ trust described in section

9



--------------------------------------------------------------------------------



 



401(a) of the Code which is exempt from tax under section 501(a) of the Code,
(iv) an annuity plan described in section 403(a) of the Code; (v) an eligible
deferred compensation plan described in section 457(b) of the Code which is
maintained by a state, political subdivision of a state or any agency or
instrumentality of a state or political subdivision of a state and (vi) an
annuity contract described in section 403(b) of the Code.
     Employee. An individual whose relationship with an Employer is, under
common law, that of an employee.
     Employer. The Company or any other entity that, with the consent of the
Compensation Committee, elects to participate in the Plan in the manner
described in Section 14.1, including any successor entity that is substituted
for an Employer pursuant to Section 14.4. If an Employer withdraws from
participation in the Plan pursuant to Section 14.2, or terminates its
participation in the Plan pursuant to Section 17.3, it shall thereupon cease to
be an Employer. An entity automatically shall cease being an Employer as of the
date it ceases to be an Affiliate, unless the Compensation Committee consents to
such entity’s continued participation in the Plan.
     ERISA. The Employee Retirement Income Security Act of 1974, as amended.
     Executive Committee. The Executive and Finance Committee of the Board (or
such other committee of the Board as the Board may designate from time to time).
Reference herein to the Executive Committee also shall include any person or
entity to whom the Executive Committee has delegated any of its authority
pursuant to Section 13.3.
     Fiscal Year. The fiscal year of the Company.

10



--------------------------------------------------------------------------------



 



     Full-Time Employee. An Employee who regularly is scheduled by an Employer
to work 30 or more hours per week and who is not designated on the payroll
records of an Employer as a temporary employee, intern, or co-op employee.
     Harris Stock. Common stock of the Company.
     Harris Stock Fund. An investment option, the assets of which consist
primarily of shares of Harris Stock.
     Highly Compensated Employee. For a Plan Year, any Employee who (a) is a
5%-owner (as determined under section 416(i)(1) of the Code) at any time during
the current Plan Year or the preceding Plan Year or (b) for the preceding Plan
Year, was paid compensation in excess of $100,000 (as adjusted in accordance
with section 414(q)(1)(B) of the Code) from an Employer or Affiliate and was a
member of the “top-paid group” (as defined in section 414(q)(3) of the Code).
     HITS Business Unit Employee. An Eligible Employee of an Employer that is
designated as a member of the Harris Information Technology Services Business
Unit, including without limitation, Harris Technical Services Corporation and
Multimax Incorporated.
     Hour of Service. Each hour for which an Employee is paid or entitled to
payment for the performance of duties for an Employer.
     Investment Committee. The Investment Committee—Employee Benefit Plans of
the Company. Reference herein to the Investment Committee also shall include any
person or entity to whom the Investment Committee has delegated any of its
authority pursuant to Section 13.3.
     Leave of Absence. A period of interruption of the active employment of an
Employee granted by an Employer or Predecessor Company with the understanding
that the

11



--------------------------------------------------------------------------------



 



Employee will return to active employment at the expiration of such period (or
such extension thereof granted by the Employer or Predecessor Company). The term
“Leave of Absence” does not include a period of Qualified Military Service.
     Legacy HTSC Employee. An Eligible Employee who as of June 30, 2007 (i) was
an Employee of Harris Technical Services Corporation and (ii) was a Participant
in the Plan.
     Matching Account. The subaccount established pursuant to Section 8.1 to
which any matching contributions made for the benefit of a Participant pursuant
to Section 4.2, and earnings and losses thereon, are credited.
     Matching Eligibility Requirement. The period of Service that a Participant
must complete to permit the Participant to be eligible to receive matching
contributions pursuant to Section 4.2. For a HITS Business Unit Employee, such
period is six months. For an Eligible Employee other than a HITS Business Unit
Employee, such period is one Year of Service.
     Maximum Contribution Percentage. The maximum percentage of a Participant’s
Compensation (other than PRP Compensation) for a payroll period that may be
contributed to the Plan pursuant to Section 5.1(a), as determined from time to
time by the Administrative Committee. The Administrative Committee in its sole
discretion may establish different Maximum Contribution Percentages with respect
to Participants who are not Highly Compensated Employees for a given Plan Year
and Participants who are Highly Compensated Employees for such Plan Year, and
with respect to classes of Highly Compensated Employees for a given Plan Year.
     Maximum Deferral Percentage. The maximum percentage of a Participant’s
Compensation (other than PRP Compensation) for a payroll period that may be
contributed to the Plan pursuant to Section 4.1(a), as determined from time to
time by the Administrative

12



--------------------------------------------------------------------------------



 



Committee. The Administrative Committee in its sole discretion may establish
different Maximum Deferral Percentages with respect to Participants who are not
Highly Compensated Employees for a given Plan Year and Participants who are
Highly Compensated Employees for such Plan Year, and with respect to classes of
Highly Compensated Employees for a given Plan Year.
     Participant. An Eligible Employee who has satisfied the requirements set
forth in Section 3.1. An individual shall cease to be a Participant upon the
complete distribution of his or her vested Account.
     Plan. The plan herein set forth, as from time to time amended.
Plan Year. The Fiscal Year.
     Predecessor Company. Any entity (a) of which an Affiliate is a successor by
reason of having acquired all or substantially all of its business and assets or
(b) from which an Affiliate acquired a business formerly conducted by such
entity; provided, however, that in the case of any such entity that continues to
conduct a trade or business subsequent to the acquisition by an Affiliate
referred in (a) or (b) above, the status of such entity as a Predecessor Company
relates only to the period of time prior to the date of such acquisition.
     Pre-Tax Account. The subaccount established pursuant to Section 8.1 to
which any pre-tax contributions made for the benefit of a Participant pursuant
to Section 4.1, and earnings and losses thereon, are credited.
     Profit Sharing Account. The subaccount established pursuant to Section 8.1
to which any profit sharing contributions made for the benefit of a Participant
pursuant to Section 4.3, and earnings and losses thereon, are credited.

13



--------------------------------------------------------------------------------



 



     PRP Compensation. Compensation payable to a Participant pursuant to an
Employer’s Performance Reward Plan or any similar broad-based cash incentive
plan, or any successor plan thereto.
     Qualified Military Service. An individual’s service in the uniformed
services (as defined in 38 U.S.C. § 4303) if such individual is entitled to
reemployment rights under USERRA with respect to such service.
     Reduction in Force. An involuntary or voluntary reduction in force, as
defined in the Company’s Severance Pay Plan.
     Regulations. Written regulations promulgated by the Department of Labor
construing Title I of ERISA or by the Internal Revenue Service construing the
Code.
     Rollover Account. The subaccount established pursuant to Section 8.1 to
which any rollover contributions made by a Participant pursuant to Section 5.2,
and earnings and losses thereon, are credited.
     Savings Account. The subaccount established pursuant to Section 8.1 to
which any savings contributions under the Plan as in effect prior to July 1,
1983, and earnings and losses thereon, are credited.
     Service. The aggregate of the periods during which an Employee is employed
by an Employer and any periods of employment or service taken into account
pursuant to Sections 11.3 and 11.4, subject to the following:
     (a) An Employee shall be deemed to be employed by an Employer during
(1) any period of absence from employment by an Employer that is of less than
twelve months’ duration, (2) the first twelve months of any period of absence
from employment by an Employer for any reason other than the Employee’s
quitting, retiring, being

14



--------------------------------------------------------------------------------



 



discharged or death, and (3) any period of absence from employment by an
Employer during which the Employee is in Qualified Military Service, provided
that the Employee returns to the employ of an Employer within the period
prescribed by USERRA.
     (b) An Employee’s period of employment by an entity other than an Affiliate
that becomes a Predecessor Company shall be included as Service only to the
extent expressly provided in the documents effecting the acquisition or
otherwise required by law.
     (c) An Employee’s period of employment by an entity in which the Company
owns less than 80% but more than 1% of the outstanding equity interest (a “joint
venture”) shall be included as Service if (1) the Company or its delegate
designates employment with the joint venture as eligible for service credit
under the Plan; (2) such Employee was employed by an Affiliate prior to such
Employee’s employment by the joint venture and was not employed by any person or
entity other than an Affiliate (an “unrelated employer”) between such Employee’s
employment by an Affiliate and the joint venture; and (3) such Employee returns
to employment with an Affiliate following the Employee’s termination of
employment with the joint venture without having been employed by an unrelated
employer between such Employee’s employment by the joint venture and an
Affiliate.
     (d) Solely for purposes of determining the nonforfeitable portion of a
Participant’s Account under Section 9.2(b), if an Employee (1) is terminated by
an Employer or Affiliate in connection with a Reduction in Force and (2) has, as
of the date of such termination, completed at least one Year of Service, the
Service of the Employee

15



--------------------------------------------------------------------------------



 



shall include the first twelve months of absence from employment, effective as
of the date of such termination of employment.
Service shall be computed in terms of completed years, completed months and
completed days.
     Trust. The trust described in Section 7.1 and created by agreement between
the Company and the Trustee.
     Trust Fund. All money and property of every kind of the Trust held by the
Trustee pursuant to the terms of the agreement governing the Trust.
     Trustee. The person or entity appointed by the Executive Committee and
serving as trustee of the Trust or, if there is more than one such trustee
acting at a particular time, all of such trustees collectively.
     USERRA. The Uniformed Services Employment and Reemployment Rights Act of
1994, as amended.
     Valuation Date. Each day on which the New York Stock Exchange is open for
trading and any other day determined by the Administrative Committee.
     Wage Determination HES Employee. An Eligible Employee performing services
for the Harris Enterprise Services business unit of Harris Technical Services
Corporation who is covered by a wage determination contract.
     Year of Service. A period of Service of 365 days.
ARTICLE 3
PARTICIPATION
     Section 3.1. Eligibility for Participation. Each Eligible Employee who was
a Participant immediately before the Effective Date shall continue to be a
Participant as of the

16



--------------------------------------------------------------------------------



 



Effective Date. Each other Eligible Employee shall become a Participant on the
day he or she first performs an Hour of Service.
     Section 3.2. Election of Pre-Tax Contributions, Designated Roth
Contributions and After-Tax Contributions. (a) Participant Election. A
Participant who desires to make pre-tax contributions, designated Roth
contributions or after-tax contributions to the Plan shall make an election, in
accordance with procedures prescribed by the Administrative Committee,
specifying the Participant’s chosen rate of such contributions. Such election
shall authorize the Participant’s Employer to reduce the Participant’s
Compensation by the amount of any such pre-tax contributions, shall authorize
the Participant’s Employer to make regular payroll deductions of any such
designated Roth contributions or after-tax contributions, and shall evidence the
Participant’s acceptance and agreement to all provisions of the Plan. Any
election made pursuant to this Section 3.2(a) shall be effective only with
respect to Compensation not currently available to the Participant as of the
effective date of such election and shall be effective as of the first payroll
period commencing after the date on which the election is received, or such
later date as may be administratively practicable; provided, however, that an
election with respect to PRP Compensation shall be effective for the first
payment of PRP Compensation following the election.
     (b) Deemed Election for Full-Time Employees. A Participant who is a
Full-Time Employee and who does not at the time and in the manner prescribed by
the Administrative Committee elect otherwise shall be deemed to have elected to
make pre-tax contributions to the Plan each payroll period at the rate of 6% of
the Participant’s Compensation (other than PRP Compensation) for such payroll
period and to have authorized the Participant’s Employer to reduce his or her
Compensation by the amount thereof. Any deemed election described in this

17



--------------------------------------------------------------------------------



 



Section 3.2(b) shall be effective only with respect to Compensation not
currently available to the Participant as of the effective date of the deemed
election and shall be effective as of the first payroll period commencing after
the Participant becomes eligible to participate in the Plan, or such later date
as may be administratively practicable.
     Section 3.3. Transfers to Affiliates. If a Participant is transferred from
one Employer to another Employer or from an Employer to an Affiliate that is not
an Employer, such transfer shall not terminate the Participant’s participation
in the Plan, and such Participant shall continue to participate in the Plan
until an event occurs which would have entitled the Participant to a complete
distribution of the Participant’s vested interest in his or her Account had the
Participant continued to be employed by an Employer until the occurrence of such
event. Notwithstanding the foregoing, a Participant shall not be entitled to
make pre-tax contributions, designated Roth contributions, after-tax
contributions or rollover contributions to the Plan, to receive under the Plan
allocations of matching contributions or to receive under the Plan allocations
of profit sharing contributions during any period of employment by an Affiliate
that is not an Employer, and periods of employment by an Affiliate that is not
an Employer shall be taken into account only to the extent set forth in
Section 11.3. Payments that are received by a Participant from an Affiliate that
is not an Employer shall not be treated as Compensation for any purpose under
the Plan.
ARTICLE 4
PRE-TAX, DESIGNATED ROTH, MATCHING AND PROFIT SHARING CONTRIBUTIONS
     Section 4.1. Pre-Tax Contributions and Designated Roth Contributions. (a)
Initial Election. Subject to the limitations set forth in Article 6, each
Employer shall make a

18



--------------------------------------------------------------------------------



 



pre-tax contribution and/or a designated Roth contribution for each payroll
period on behalf of each Participant who is an Eligible Employee of such
Employer in an amount equal to a whole percentage of such Participant’s
Compensation (other than PRP Compensation) for such payroll period as elected by
the Participant pursuant to Section 3.2. The percentage of Compensation so
designated by a Participant for a payroll period may not be less than 1% and may
not be more than the Maximum Deferral Percentage with respect to such
Participant. Notwithstanding the foregoing, the aggregate of a Participant’s
pre-tax contributions and designated Roth contributions for a payroll period
pursuant to this Section 4.1(a) and a Participant’s after-tax contributions for
a payroll period pursuant to Section 5.1(a) may not exceed an amount equal to
the Maximum Deferral Percentage with respect to such Participant.
     (b) Changes in the Rate or Suspension of Pre-Tax Contributions and
Designated Roth Contributions. A Participant’s pre-tax contributions and
designated Roth contributions pursuant to Section 4.1(a) shall continue in
effect at the rate elected by the Participant pursuant to Section 3.2 until the
Participant changes or suspends such election. A Participant may change or
suspend such election at such time and in such manner as may be prescribed by
the Administrative Committee, provided that only the last change made by a
Participant during a payroll period shall be effectuated. Such change or
suspension shall be effective as of the first payroll period commencing after
the date on which the change or suspension is received, or such later payroll
period as may be administratively practicable. A Participant who has suspended
pre-tax contributions or designated Roth contributions pursuant to this
subsection may resume pre-tax contributions or designated Roth contributions by
making an election at such time and in such manner as may be prescribed by the
Administrative Committee.

19



--------------------------------------------------------------------------------



 



     (c) Performance Reward Plan Deferral Election. Subject to the limitations
set forth in Article 6, a Participant may elect, in accordance with procedures
prescribed by the Administrative Committee, to have his or her Employer make a
pre-tax contribution and/or a designated Roth contribution on his or her behalf
of PRP Compensation, if any. The percentage of PRP Compensation so elected by a
Participant pursuant to this Section 4.1(c), when aggregated with the percentage
of PRP Compensation contributed to the Plan on an after-tax basis pursuant to
Section 5.1(c), shall be 0%, 50% or 100%.
     (d) Catch-Up Contributions. Each Participant who (i) is eligible to make
pre-tax contributions or designated Roth contributions under the Plan and
(ii) will attain age 50 before the end of a calendar year ending with or within
a Plan Year shall be eligible to have pre-tax contributions and/or designated
Roth contributions made on his or her behalf in addition to those described in
Sections 4.1(a) and (c) (“catch-up contributions”). Catch-up contributions shall
be elected, made, suspended, resumed and credited in accordance with and subject
to the rules and limitations of section 414(v) of the Code and such other rules
and limitations prescribed by the Administrative Committee from time to time;
provided, however, that (i) the amount of catch-up contributions made on behalf
of a Participant during a calendar year shall not exceed the maximum amount
permitted under section 414(v)(2) of the Code for the calendar year ($5,000 for
2007) and (ii) the amount of catch-up contributions made on behalf of a
Participant for a payroll period shall not exceed the percentage of the
Participant’s Compensation that is established from time to time by the
Administrative Committee. Catch-up contributions shall not be taken into account
for purposes of Sections 6.1 and 6.3, and the Plan shall not be treated as
failing to satisfy its provisions implementing the requirements of section
401(k)(3), 401(k)(11),

20



--------------------------------------------------------------------------------



 



401(k)(12), 410(b) or 416 of the Code, as applicable, by reason of the making of
catch-up contributions.
     (e) Designation of Contributions as Pre-Tax Contributions or Designated
Roth Contributions. Elections by Participants to commence, change, suspend or
resume contributions under this Section 4.1 shall designate (i) the portion of
such contributions that are to be pre-tax contributions excludable from the
Participant’s gross income pursuant to section 402(g) of the Code and (ii) the
portion of such contributions that are to be designated Roth contributions
includable in the Participant’s gross income pursuant to section 402A of the
Code. Such designations shall be irrevocable with respect to contributions made
pursuant to such elections.
     Section 4.2. Matching Contributions. (a) In General. Subject to the
limitations set forth in Article 6, each Employer shall make a matching
contribution for each payroll period on behalf of each Participant who is an
Eligible Employee of such Employer, and who has satisfied the Matching
Eligibility Requirement. The rate of matching contribution shall be as set forth
in Section 4.2(b), (c) or (d), as applicable.
     (b) Wage Determination HES Employees. The rate of matching contribution
with respect to a Wage Determination HES Employee shall equal 50% of the
aggregate of (i) the pre-tax contribution and/or designated Roth contribution
made on behalf of such Participant pursuant to Section 4.1(a) and (ii) the
after-tax contribution made on behalf of such Participant pursuant to
Section 5.1(a); provided, however, that the matching contribution shall not
exceed 4% of the Participant’s Compensation for a payroll period.
     (c) HITS Business Unit Employees Other Than Wage Determination HES
Employees. The rate of matching contribution with respect to a HITS Business
Unit Employee who is a Legacy HTSC Employee shall equal 100% of the aggregate of
(i) the pre-tax

21



--------------------------------------------------------------------------------



 



contribution and/or designated Roth contribution made on behalf of such
Participant pursuant to Section 4.1(a) and (ii) the after-tax contribution made
on behalf of such Participant pursuant to Section 5.1(a). The rate of matching
contribution with respect to a HITS Business Unit Employee who is neither a Wage
Determination HES Employee nor a Legacy HTSC Employee shall equal 50% of the
aggregate of (i) the pre-tax contribution and/or designated Roth contribution
made on behalf of such Participant pursuant to Section 4.1(a) and (ii) the
after-tax contribution made on behalf of such Participant pursuant to
Section 5.1(a). In each case, however, the matching contribution shall not
exceed 6% of the Participant’s Compensation for a payroll period.
     (d) Eligible Employees Other Than HITS Business Unit Employees. The rate of
matching contribution with respect to an Eligible Employee other than a HITS
Business Unit Employee shall equal 100% of the aggregate of (i) the pre-tax
contribution and/or designated Roth contribution made on behalf of such
Participant pursuant to Section 4.1(a) and (ii) the after-tax contribution made
on behalf of such Participant pursuant to Section 5.1(a); provided, however,
that the matching contribution shall not exceed 6% of the Participant’s
Compensation for a payroll period.
     (e) Contributions Not Eligible for Match. Notwithstanding the foregoing, an
Employer shall not make a matching contribution with respect to (i) any
contribution to the Plan of PRP Compensation, irrespective of whether such
contribution is made pursuant to Section 4.1(c) or Section 5.1(c) or (ii) any
catch-up contribution made pursuant to Section 4.1(d).
     Section 4.3. Profit Sharing Contributions. Subject to the limitations set
forth in Article 6, each Plan Year the Employers in their discretion may make a
profit sharing contribution to the Trust in such amount as the Employers in
their discretion may determine.

22



--------------------------------------------------------------------------------



 



Such discretionary profit sharing contribution shall be allocated pursuant to
Section 8.6 among Eligible Profit Sharing Participants for the Plan Year.
     Section 4.4. Deposit of Contributions. An Employer shall deliver to the
Trustee any pre-tax contributions and designated Roth contributions as soon as
administratively practicable after the date such contributions otherwise would
have been paid to the Participants as cash compensation, but in no event later
than the 15th business day of the month following the month during which such
contributions otherwise would have been paid to the Participants. An Employer
shall deliver to the Trustee any matching contributions concurrently with the
delivery of the pre-tax contributions, designated Roth contributions or
after-tax contributions to which such matching contributions relate. An Employer
shall deliver to the Trustee any profit sharing contribution for a Plan Year no
later than the date prescribed by the Code, including any authorized extensions
thereof, for filing such Employer’s federal income tax return for the Fiscal
Year which ends with such Plan Year.
     Section 4.5. Form of Contributions. Subject to Section 7.2(b) with respect
to contributions invested in the Harris Stock Fund, pre-tax contributions,
designated Roth contributions, matching contributions and profit sharing
contributions shall be contributed to the Plan in cash.
ARTICLE 5
AFTER-TAX AND ROLLOVER CONTRIBUTIONS
     Section 5.1. After-Tax Contributions. (a) Initial Election. Subject to the
limitations set forth in Article 6, each Participant may elect in accordance
with Section 3.2 to make an after-tax contribution of Compensation (other than
PRP Compensation) for each payroll period by payroll deduction. The percentage
of Compensation so designated for a payroll period

23



--------------------------------------------------------------------------------



 



shall be a whole percentage not less than 1% and not more than the Maximum
Contribution Percentage with respect to such Participant. Notwithstanding the
foregoing, the aggregate of a Participant’s pre-tax contributions and designated
Roth contributions for a payroll period pursuant to Section 4.1(a) and a
Participant’s after-tax contributions for a payroll period pursuant to this
Section 5.1(a) may not exceed an amount equal to the Maximum Contribution
Percentage with respect to such Participant. An Employer shall deliver to the
Trustee any after-tax contributions as soon as administratively practicable
after the date such contributions otherwise would have been paid to the
Participants as cash compensation, but in no event later than the 15th business
day of the month following the month during which such contributions otherwise
would have been paid to the Participants.
     (b) Changes in the Rate or Suspension of After-Tax Contributions. A
Participant’s after-tax contributions pursuant to Section 5.1(a) shall continue
in effect at the rate elected by the Participant pursuant to Section 3.2 until
the Participant changes or suspends such election. A Participant may change or
suspend such election at such time and in such manner as may be prescribed by
the Administrative Committee, provided that only the last change made by a
Participant during a payroll period shall be effectuated. Such change or
suspension shall be effective as of the first payroll period commencing after
the date on which the change or suspension is received, or such later payroll
period as may be administratively practicable. A Participant who has suspended
after-tax contributions pursuant to this subsection may resume after-tax
contributions by making an election at such time and in such manner as may be
prescribed by the Administrative Committee.
     (c) Performance Reward Plan Contribution Election. Subject to the
limitations set forth in Article 6, a Participant may elect, in accordance with
procedures

24



--------------------------------------------------------------------------------



 



prescribed by the Administrative Committee, to make an after-tax contribution of
PRP Compensation, if any. The percentage of PRP Compensation so elected by a
Participant pursuant to this Section 5.1(c), when aggregated with the percentage
of PRP Compensation contributed to the Plan as a pre-tax contribution and/or
designated Roth contribution pursuant to Section 4.1(c), shall be 0%, 50% or
100%.
     (d) Form of Contributions. Subject to Section 7.2(b) with respect to
contributions invested in the Harris Stock Fund, after-tax contributions shall
be contributed to the Plan in cash.
     Section 5.2. Rollover Contributions. (a) Requirements for Rollover
Contributions. If a Participant receives an “eligible rollover distribution”
(within the meaning of section 402(c)(4) of the Code) from an Eligible
Retirement Plan, then such Participant may contribute to the Plan an amount that
does not exceed the amount of such eligible rollover distribution (including the
proceeds from the sale of any property received as part of such eligible
rollover distribution). Notwithstanding the foregoing, rollover contributions to
the Plan may not include any portion of an eligible rollover distribution that
consists of (i) after-tax employee contributions; (ii) designated Roth
contributions described in section 402A of the Code or any related earnings with
respect to such contributions or (iii) contributions to a Roth individual
retirement account described in section 408A of the Code or any related earnings
with respect to such contributions. A rollover contribution may be in the form
of cash or, with the consent of the Administrative Committee or its delegate, a
promissory note evidencing an outstanding loan balance.
     (b) Delivery of Rollover Contributions. Any rollover contribution made
pursuant to this Section shall be delivered by the Participant to the Trustee on
or before the 60th

25



--------------------------------------------------------------------------------



 



day after the day on which the Participant receives the distribution (or on or
before such later date as may be prescribed by law) or shall be transferred to
the Trustee on behalf of the Participant directly from the trust from which the
eligible rollover distribution is made. Any such contribution must be
accompanied by any information or documentation in connection therewith
requested by the Administrative Committee or the Trustee. Notwithstanding the
foregoing, the Administrative Committee shall not permit a rollover contribution
if in its judgment accepting such contribution would cause the Plan to violate
any provision of the Code or Regulations.
ARTICLE 6
LIMITATIONS ON CONTRIBUTIONS
     Section 6.1. Annual Limit on Pre-Tax Contributions and Designated Roth
Contributions. (a) General Rule. Notwithstanding the provisions of Section 4.1,
the aggregate of pre-tax contributions and designated Roth contributions made on
behalf of a Participant for any calendar year pursuant to such Section and
pursuant to any other plan or arrangement described in section 401(k) of the
Code which is maintained by an Employer or Affiliate shall not exceed the dollar
limitation in effect for such calendar year under section 402(g) of the Code,
except to the extent permitted under Section 4.1(d) of the Plan and section
414(v) of the Code with respect to “catch-up contributions.”
     (b) Excess Pre-Tax Contributions and Designated Roth Contributions.
     (1) Characterization as After-Tax Contributions. Except to the extent set
forth in Section 4.1(d) of the Plan and section 414(v) of the Code with respect
to “catch-up contributions,” if for any calendar year the pre-tax contributions
and designated Roth contributions to the Plan or the aggregate of the pre-tax

26



--------------------------------------------------------------------------------



 



contributions and the designated Roth contributions to the Plan plus amounts
contributed under other plans or arrangements described in section 401(k),
403(b), 408(k) or 408(p) of the Code for a Participant reach the limit imposed
by subsection (a) of this Section for such calendar year, any contributions
under the Plan during the calendar year that exceed such limit (“excess
deferrals”) shall be characterized as after-tax contributions. The Participant
for whom any contributions are recharacterized as after-tax contributions
pursuant to this paragraph shall designate the extent to which the contributions
to be recharacterized shall be pre-tax contributions or designated Roth
contributions (but only up to the extent that such types of contributions were
made by the Participant to the Plan for the Plan Year) and, in the event that
any such designation is not made or is incomplete, the Participant’s pre-tax
contributions shall be recharacterized up to the extent pre-tax contributions
were made to the Plan for the Plan Year and, to the extent that the
Participant’s excess deferrals exceed such pre-tax contributions, the
Participant’s designated Roth contributions made to the Plan for the Plan Year
shall be recharacterized.
     (2) Distribution. Notwithstanding the foregoing, and except to the extent
set forth in Section 4.1(d) of the Plan and section 414(v) of the Code with
respect to “catch-up contributions,” if any excess deferrals of a Participant
are not characterized as after-tax contributions, because of the limitation set
forth in Section 5.1 on the amount of after-tax contributions that may be made
to the Plan or otherwise, such Participant shall, pursuant to such rules and at
such time following such calendar year as determined by the Administrative
Committee, be

27



--------------------------------------------------------------------------------



 



allowed to submit a written request that the excess deferrals, plus any income
and minus any loss allocable thereto, be distributed to the Participant. The
amount of any income or loss allocable to such excess deferrals shall be
determined pursuant to Regulations. Such amount of excess deferrals, as adjusted
for income or loss, shall be distributed to the Participant no later than
April 15 following the calendar year for which such contributions were made.
Notwithstanding the provisions of this subsection (b)(2), any such excess
deferrals shall be treated as “annual additions” for purposes of Section 6.3 for
the limitation year in which such contributions were made. The amount of excess
deferrals that may be distributed under this subsection (b)(2) with respect to a
Participant for a calendar year shall be reduced by any amounts previously
distributed pursuant to Section 6.2(d)(1) with respect to such Participant for
such year. The Participant to whom any excess deferrals are distributed pursuant
to this paragraph shall designate the extent to which such distributed excess
deferrals are treated as pre-tax contributions or designated Roth contributions
(but only up to the extent that such types of contributions were made by the
Participant to the Plan for the Plan Year) and, in the event that any such
designation is not made or is incomplete, such distributed excess deferrals
shall be treated as pre-tax contributions up to the extent pre-tax contributions
were made to the Plan for the Plan Year and, to the extent that such distributed
excess deferrals exceed such pre-tax contributions, such excess deferrals shall
be treated as distributions of designated Roth contributions made to the Plan
for the Plan Year.

28



--------------------------------------------------------------------------------



 



     Section 6.2. Limits on Contributions for Highly Compensated Employees.
     (a) Actual Deferral Percentage Test Imposed by Section 401(k)(3) of the
Code. Notwithstanding the provisions of Section 4.1, if the pre-tax
contributions and designated Roth contributions made pursuant to Section 4.1 for
a Plan Year fail, or in the judgment of the Administrative Committee are likely
to fail, to satisfy both of the tests set forth in paragraphs (1) and (2) of
this subsection, the adjustments prescribed in Section 6.2(d)(1) shall be made.
Any pre-tax contributions or designated Roth contributions which are “catch-up
contributions” described in Section 4.1(d) shall not be considered to be pre-tax
contributions or designated Roth contributions for purposes of determining
whether the tests set forth in paragraphs (1) and (2) of this subsection are
satisfied or for purposes of making any adjustments prescribed by Section
6.2(d)(1).
     (1) The HCE average deferral percentage for such year does not exceed the
product of the NHCE average deferral percentage for such year and 1.25.
     (2) The HCE average deferral percentage for such year (i) does not exceed
the NHCE average deferral percentage for such year by more than two percentage
points and (ii) does not exceed the product of the NHCE average deferral
percentage for such year and 2.0.
     (b) Actual Contribution Percentage Test Imposed by Section 401(m) of the
Code. Notwithstanding the provisions of Sections 4.2 and 5.1, if the aggregate
of the matching contributions made pursuant to Section 4.2 and the after-tax
contributions made pursuant to Section 5.1 for a Plan Year fail, or in the
judgment of the Administrative Committee are likely to fail, to satisfy both of
the tests set forth in paragraphs (1) and (2) of this subsection, the
adjustments prescribed in Section 6.2(d)(2) shall be made.

29



--------------------------------------------------------------------------------



 



     (1) The HCE average contribution percentage for such year does not exceed
the product of the NHCE average contribution percentage for such year and 1.25.
     (2) The HCE average contribution percentage for such year (i) does not
exceed the NHCE average contribution percentage for such year by more than two
percentage points and (ii) does not exceed the product of the NHCE average
contribution percentage for such year and 2.0.
     (c) Definitions and Special Rules. For purposes of this Section, the
following definitions and special rules shall apply:
     (1) The “actual deferral percentage test” refers collectively to the tests
set forth in paragraphs (1) and (2) of subsection (a) of this Section relating
to pre-tax contributions and designated Roth contributions. The actual deferral
percentage test shall be satisfied if either of such tests are satisfied.
     (2) The “HCE average deferral percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who are eligible to make pre-tax
contributions or designated Roth contributions for the current Plan Year and who
are Highly Compensated Employees for the current Plan Year. Such percentage
shall be equal to the average of the ratios, calculated separately for each such
Eligible Employee to the nearest one-hundredth of one percent, of the employer
contributions for the benefit of such Eligible Employee for the current Plan
Year (if any) to the total compensation for the current Plan Year paid to such
Eligible Employee. For this purpose, “employer contributions” shall mean pre-tax
contributions and designated Roth contributions (including excess

30



--------------------------------------------------------------------------------



 



deferrals), but excluding any pre-tax contributions and designated Roth
contributions that are taken into account under the actual contribution
percentage test (provided that the actual deferral percentage test is satisfied
both with and without exclusion of such contributions).
     (3) The “NHCE average deferral percentage” for a Plan Year is a percentage
determined for the group of Eligible Employees who were eligible to make pre-tax
contributions or designated Roth contributions for the immediately preceding
Plan Year and who were not Highly Compensated Employees for the immediately
preceding Plan Year. Such percentage shall be equal to the average of the
ratios, calculated separately for each such Eligible Employee to the nearest
one-hundredth of one percent, of the employer contributions for the benefit of
such Eligible Employee for the immediately preceding Plan Year (if any) to the
total compensation for the immediately preceding Plan Year paid to such Eligible
Employee. For this purpose, “employer contributions” shall mean pre-tax
contributions and designated Roth contributions (including excess deferrals),
but excluding (i) excess deferrals that arise solely from pre-tax contributions
and designated Roth contributions made under this Plan or other plans maintained
by the Employers and Affiliates and (ii) any pre-tax contributions and
designated Roth contributions that are taken into account under the actual
contribution percentage test (provided that the actual deferral percentage test
is satisfied both with and without exclusion of such pre-tax contributions and
designated Roth contributions). Notwithstanding the foregoing, in the event of a
“plan coverage change” during a Plan Year (as such term is defined in Treasury
Regulation

31



--------------------------------------------------------------------------------



 



§1.401(k)-2(c)(4)(iii)(A)), the “NHCE average deferral percentage” for such Plan
Year shall be determined in accordance with Treasury Regulation
§1.401(k)-2(c)(4).
     (4) The “actual contribution percentage test” refers collectively to the
tests set forth in paragraphs (1) and (2) of subsection (b) of this Section
relating to matching contributions and after-tax contributions. The actual
contribution percentage test shall be satisfied if either of such tests are
satisfied.
     (5) The “HCE average contribution percentage” for a Plan Year is a
percentage determined for the group of Eligible Employees who are eligible to
have matching contributions, after-tax contributions, or in the discretion of
the Administrative Committee and to the extent permitted under rules prescribed
by the Secretary of the Treasury or otherwise under the law, pre-tax
contributions and designated Roth contributions, made for their benefit for the
current Plan Year and who are Highly Compensated Employees for the current Plan
Year. Such percentage shall be equal to the average of the ratios, calculated
separately for each such Eligible Employee to the nearest one-hundredth of one
percent, of the matching contributions, after-tax contributions and, in the
discretion of the Administrative Committee and to the extent permitted under
rules prescribed by the Secretary of the Treasury or otherwise under the law,
pre-tax contributions and designated Roth contributions, made for the benefit of
such Eligible Employee for the current Plan Year (if any) to the total
compensation for the current Plan Year paid to such Eligible Employee.

32



--------------------------------------------------------------------------------



 



     (6) The “NHCE average contribution percentage” for a Plan Year is a
percentage determined for the group of Eligible Employees who were eligible to
have matching contributions, after-tax contributions, or in the discretion of
the Administrative Committee and to the extent permitted under rules prescribed
by the Secretary of the Treasury or otherwise under the law, pre-tax
contributions and designated Roth contributions, made for their benefit for the
immediately preceding Plan Year and who were not Highly Compensated Employees
for the immediately preceding Plan Year. Such percentage shall be equal to the
average of the ratios, calculated separately for each such Eligible Employee to
the nearest one-hundredth of one percent, of the matching contributions,
after-tax contributions and, in the discretion of the Administrative Committee
and to the extent permitted under rules prescribed by the Secretary of the
Treasury or otherwise under the law, pre-tax contributions and designated Roth
contributions, made for the benefit of such Eligible Employee for the
immediately preceding Plan Year (if any) to the total compensation for the
immediately preceding Plan Year paid to such Eligible Employee. Notwithstanding
the foregoing, in the event of a “plan coverage change” during a Plan Year (as
such term is defined in Treasury Regulation §1.401(m)-2(c)(4)(iii)(A)), the
“NHCE average contribution percentage” for such Plan Year shall be determined in
accordance with Treasury Regulation §1.401(m)-2(c)(4).
     (7) The term “compensation” shall have the meaning set forth in section
414(s) of the Code or, in the discretion of the Administrative Committee, any
other meaning in accordance with the Code for these purposes.

33



--------------------------------------------------------------------------------



 



     (8) If the Plan and one or more other plans of an Employer to which pre-tax
contributions, designated Roth contributions, matching contributions or employee
contributions (as such terms are defined for purposes of section 401(m) of the
Code), or qualified non-elective contributions (as such term is defined in
section 401(m)(4)(C) of the Code), are made are treated as one plan for purposes
of section 410(b) of the Code, such plans shall be treated as one plan for
purposes of this Section. If a Highly Compensated Employee participates in the
Plan and one or more other plans of an Employer to which any such contributions
are made, all such contributions shall be aggregated for purposes of this
Section.
     (d) Adjustments to Comply with Limits.
     (1) Adjustments to Comply with Actual Deferral Percentage Test. The
Administrative Committee shall cause to be made such periodic computations as it
shall deem necessary or appropriate to determine whether the actual deferral
percentage test will be satisfied during a Plan Year, and, if it appears to the
Administrative Committee that such test will not be satisfied, the
Administrative Committee shall take such steps as it deems necessary or
appropriate to adjust the pre-tax contributions and designated Roth
contributions made pursuant to Section 4.1 for all or a portion of the remainder
of such Plan Year for the benefit of some or all of the Highly Compensated
Employees to the extent necessary in order for the actual deferral percentage
test to be satisfied. If, after the end of the Plan Year, the Administrative
Committee determines that, notwithstanding any adjustments made pursuant to the
preceding sentence, the actual deferral percentage test was not satisfied, the
Administrative Committee shall calculate a

34



--------------------------------------------------------------------------------



 



total amount by which pre-tax contributions and designated Roth contributions
must be reduced in order to satisfy such test in the manner prescribed by
section 401(k)(8)(B) of the Code (the “excess contributions amount”). The amount
of pre-tax contributions and designated Roth contributions to be reduced for
each Participant who is a Highly Compensated Employee shall be determined by
first reducing the pre-tax contributions and designated Roth contributions of
each Participant whose actual dollar amount of pre-tax contributions and
designated Roth contributions for such Plan Year is highest until such reduced
dollar amount equals the next highest actual dollar amount of pre-tax
contributions and designated Roth contributions made for such Plan Year on
behalf of any Highly Compensated Employee or until the total reduction equals
the excess contributions amount. If further reductions are necessary, then the
pre-tax contributions and designated Roth contributions on behalf of each
Participant who is a Highly Compensated Employee and whose actual dollar amount
of pre-tax contributions and designated Roth contributions for such Plan Year is
the highest (determined after the reduction described in the preceding sentence)
shall be reduced in accordance with the preceding sentence. Such reductions
shall continue to be made to the extent necessary so that the total reduction
equals the excess contributions amount. The portion of a Participant’s pre-tax
contributions and designated Roth contributions to be reduced in accordance with
this Section 6.2(d)(1) shall be recharacterized as an after-tax contribution,
and the Participant shall be notified of such recharacterization and the tax
consequences thereof no later than 21/2 months after the end of the Plan Year.
The amount of a

35



--------------------------------------------------------------------------------



 



Participant’s pre-tax contributions and designated Roth contributions to be
reduced in accordance with this Section shall be reduced by any excess deferrals
previously distributed to such Participant pursuant to Section 6.1 in order to
comply with the limitations of section 402(g) of the Code. The amount of any
income or loss allocable to any such reductions shall be determined pursuant to
the applicable Regulations promulgated by the U.S. Treasury Department. The
Participant for whom any contributions are recharacterized as after-tax
contributions pursuant to this paragraph shall designate the extent to which the
contributions to be recharacterized contributions shall be pre-tax contributions
or designated Roth contributions (but only up to the extent that such types of
contributions were made by the Participant to the Plan for the Plan Year) and,
in the event that any such designation is not made or is incomplete, the
Participant’s pre-tax contributions shall be recharacterized up to the extent
pre-tax contributions were made to the Plan for the Plan Year and, to the extent
that the Participant’s excess contributions exceed such pre-tax contributions,
the Participant’s designated Roth contributions made to the Plan for the Plan
Year shall be recharacterized.
     (2) Adjustments to Comply with Actual Contribution Percentage Test. The
Administrative Committee shall cause to be made such periodic computations as it
shall deem necessary or appropriate to determine whether the average
contribution percentage test will be satisfied during a Plan Year, and, if it
appears to the Administrative Committee that such test will not be satisfied,
the Administrative Committee shall take such steps as it deems necessary or

36



--------------------------------------------------------------------------------



 



appropriate to adjust the matching contributions and the after-tax contributions
made pursuant to Section 4.2 and 5.1, respectively, for all or a portion of the
remainder of such Plan Year on behalf of some or all of the Highly Compensated
Employees to the extent necessary in order for the average contribution
percentage test to be satisfied. If the Administrative Committee determines
that, notwithstanding any adjustments made pursuant to the preceding sentence,
the average contribution percentage test was or will not satisfied, the
Administrative Committee shall, in its discretion, (1) allocate a qualified
nonelective contribution pursuant to Section 6.2(e) or (2) reduce the matching
contributions and after-tax contributions made on behalf of each Participant who
is a Highly Compensated Employee and whose actual dollar amount of matching
contributions and after-tax contributions for such Plan Year is the highest in
the same manner described in subparagraph (1) of this paragraph to the extent
necessary to comply with the average contribution percentage test. The reduction
described in the preceding sentence shall be made first with respect to a
Participant’s after-tax contributions in excess of six percent of Compensation,
second with respect to any remaining after-tax contributions and any matching
contributions attributable thereto, and third with respect to any other matching
contributions. With respect to contributions to be so reduced, no later than
21/2 months after the end of the Plan Year (or if correction by such date is
administratively impracticable, no later than the last day of the subsequent
Plan Year), the Administrative Committee shall cause to be distributed to each
such Participant the amount of such reductions made with respect to vested
matching contributions to which such Participant

37



--------------------------------------------------------------------------------



 



would be entitled under the Plan if such Participant had terminated service on
the last day of the Plan Year for which such contributions are made (or on the
date of the Participant’s actual termination of employment, if earlier) and with
respect to after-tax contributions (plus any income and minus any loss allocable
thereto), and any remaining amount of such reductions (plus any income and minus
any loss allocable thereto) shall be forfeited. Any amounts forfeited pursuant
to this paragraph shall be treated in the same manner as forfeitures described
in Section 9.2(b). The amount of any such income or loss allocable to any such
reduction to be so distributed or forfeited shall be determined pursuant to
applicable Regulations promulgated by the U.S. Treasury Department.
     (e) Qualified Nonelective Contributions. Subject to the limitations set
forth in Sections 6.3 and 6.4, and to the extent permitted by Regulations or
other pronouncements of the Internal Revenue Service, for purposes of satisfying
the actual contribution percentage test set forth in Section 6.2(b), the
Employers may contribute for a Plan Year such amount, if any, as may be
designated as a “qualified nonelective contribution” within the meaning of
section 401(m)(4)(C) of the Code. Any qualified nonelective contribution to the
Plan must be contributed no later than the last day of the Plan Year immediately
following the Plan Year to which it relates. Any qualified nonelective
contribution to the Plan shall be allocated to the Accounts of those
Participants who are not Highly Compensated Employees for the Plan Year with
respect to which such qualified nonelective contribution is made and who are
actively employed by the contributing Employer on the last day of the Plan Year
with respect to which such qualified nonelective contribution is made, beginning
with the Participant with the lowest Compensation for such Plan Year and
allocating the maximum amount that may be taken into

38



--------------------------------------------------------------------------------



 



account under Treasury Regulation §1.401(m)-2(a)(6)(v) (and that is permissible
under Section 6.3) before allocating any portion of such qualified nonelective
contribution to the Participant with the next lowest Compensation for the Plan
Year. Any such qualified nonelective contributions and earnings and losses
thereon shall be accounted for separately by the Trustee and shall be
distributable in accordance with the provisions of Article 9. Notwithstanding
any provision of the Plan to the contrary, the portion of a Participant’s
Account derived from qualified nonelective contributions at all times shall be
nonforfeitable.
     Section 6.3. Maximum Annual Additions under Section 415 of the Code.
Notwithstanding any other provision of the Plan, and except to the extent
permitted under Section 4.1(d) of the Plan and section 414(v) of the Code with
respect to “catch-up contributions,” the amounts allocated to the Account of
each Participant for any limitation year shall be limited so that the aggregate
annual additions for such year to the Participant’s Account and to the
Participant’s accounts in all other defined contribution plans maintained by an
employer shall not exceed the lesser of:
     (a) $40,000 (as adjusted pursuant to section 415(d) of the Code); and
     (b) 100% of the Participant’s compensation for such limitation year (or
such other percentage of compensation set forth in section 415(c) of the Code).
     If the annual additions to a Participant’s Account exceed the limitations
set forth above for any limitation year (i) as a result of a reasonable error in
estimating a Participant’s annual compensation, (ii) as a result of a reasonable
error in determining the amount of pre-tax contributions and designated Roth
contributions that may be made by a Participant under section 415 of the Code or
(iii) under other limited facts and circumstances as determined by the

39



--------------------------------------------------------------------------------



 



Commissioner of Internal Revenue, the amounts to be allocated to such
Participant’s Account for such year shall be reduced to the extent of the excess
in the following order:
     (1) After-tax contributions in excess of 6% of the Participant’s
Compensation;

     (2) Pre-tax contributions in excess of 6% of the Participant’s
Compensation;
     (3) Designated Roth contributions in excess of 6% of the Participant’s
Compensation;
     (4) Remaining after-tax contributions and any matching contributions
attributable thereto on a pro-rata basis;
     (5) Remaining pre-tax contributions and any matching contributions
attributable thereto on a pro rata basis;
     (6) Remaining designated Roth contributions and any matching contributions
attributable thereto on a pro rata basis; and
     (7) Profit sharing contributions.
Any after-tax contributions, pre-tax contributions or designated Roth
contributions so reduced, plus earnings thereon, shall be distributed to the
Participant. Any matching contributions or profit sharing contributions so
reduced, plus earnings thereon, shall be held in a segregated suspense account
and shall be treated in the next limitation year as matching contributions or
profit sharing contributions, as the case may be, thereby reducing amounts
actually contributed by the Employers for such year. Upon termination of the
Plan, any balance in such suspense account shall be returned to each Employer in
the amount determined by the Administrative Committee, but only if the
allocation upon Plan termination of such amount to Participants

40



--------------------------------------------------------------------------------



 



would cause all Participants to receive annual additions in excess of the
limitations of section 415 of the Code. For purposes of determining whether any
matching contributions are attributable to any amounts distributed pursuant to
this paragraph, matching contributions shall be deemed to relate first to
designated Roth contributions up to 6% of the Participant’s Compensation, second
to pre-tax contributions up to 6% of the Participant’s Compensation and third to
after-tax contributions up to 6% of the Participant’s Compensation.
     The “annual additions” for a Plan Year to a Participant’s Account and to
the Participant’s accounts in any other defined contribution plan is the sum for
such limitation year of:
     (a) the amount of employer contributions (including pre-tax contributions
and designated Roth contributions) allocated to the Participant’s account,
excluding, however, any pre-tax contributions and designated Roth contributions
that are “catch-up contributions” made pursuant to Section 4.1(d) of the Plan
and section 414(v) of the Code,
     (b) the amount of forfeitures allocated to the Participant’s account,
     (c) the amount allocated to any individual medical benefit account (as
defined in section 415(l) of the Code) maintained on behalf of the Participant,
and
     (d) the amount of contributions by the Participant to any such plan, but
excluding any rollover contribution made thereto.
     For purposes of this Section, the “limitation year” shall be the Plan Year,
the term “compensation” shall have the meaning set forth in U.S. Treasury
Regulation section 1.415-2(d)(10), the term “defined contribution plan” shall
have the meaning set forth in section 415(k)(1) of the Code, and a Participant’s
employer shall include entities that are members of the same controlled group
(within the meaning of section 414(b) of the Code as modified by section

41



--------------------------------------------------------------------------------



 



415(h) of the Code) or affiliated service group (within the meaning of section
414(m) of the Code) as the Participant’s employer or under common control
(within the meaning of section 414(c) of the Code as modified by section 415(h)
of the Code) with the Participant’s employer or such entities.
     Section 6.4. Other Limitations on Employer Contributions. The contributions
of the Employers for a Plan Year shall not exceed the maximum amount for which a
deduction is allowable to such Employers for federal income tax purposes for the
fiscal year of such Employers that ends with such Plan Year.
     Any contribution made by an Employer by reason of a good faith mistake of
fact, or the portion of any contribution made by an Employer that exceeds the
maximum amount for which a deduction is allowable to such Employer for federal
income tax purposes by reason of a good faith mistake in determining the maximum
allowable deduction, shall upon the request of such Employer be returned by the
Trustee to the Employer. An Employer’s request and the return of any such
contribution must be made within one year after such contribution was mistakenly
made or after the deduction of such excess portion of such contribution was
disallowed, as the case may be. The amount to be returned to an Employer
pursuant to this paragraph shall be the excess of (i) the amount contributed
over (ii) the amount that would have been contributed had there not been a
mistake of fact or a mistake in determining the maximum allowable deduction.
Earnings attributable to the mistaken contribution shall not be returned to the
Employer, but losses attributable thereto shall reduce the amount to be so
returned. If the return to the Employer of the amount attributable to the
mistaken contribution would cause the balance of any Participant’s Account as of
the date such amount is to be returned (determined as if such date coincided
with the close of a Plan Year) to be reduced to less than what would have

42



--------------------------------------------------------------------------------



 



been the balance of such Account as of such date had the mistaken amount not
been contributed, the amount to be returned to the Employer shall be limited so
as to avoid such reduction.
ARTICLE 7
TRUST AND INVESTMENT FUNDS
     Section 7.1. Trust. A Trust shall be created by the execution of a trust
agreement between the Company (acting on behalf of the Employers) and the
Trustee. All contributions under the Plan shall be paid to the Trustee. The
Trustee shall hold all monies and other property received by it and invest and
reinvest the same, together with the income therefrom, on behalf of the
Participants collectively in accordance with the provisions of the trust
agreement. The Trustee shall make distributions from the Trust Fund at such time
or times to such person or persons and in such amounts as the Administrative
Committee directs in accordance with the Plan.
     Section 7.2. Investments. (a) In General. The Investment Committee shall
establish an investment policy for the Plan. The Investment Committee shall
cause the Trustee to establish and maintain three or more separate investment
funds exclusively for the collective investment and reinvestment as directed by
Participants of amounts credited to their Accounts. Additional investment funds
may be established as determined by the Investment Committee from time to time
in its sole discretion. The Investment Committee, in its sole discretion, may
appoint investment managers to provide services in connection with the
investment funds established under the Plan.
     (b) Harris Stock Fund. In addition to the investment funds established at
the direction of the Investment Committee pursuant to Section 7.2(a), the
Trustee shall establish and maintain a Harris Stock Fund. The assets of the
Harris Stock Fund shall be invested primarily in

43



--------------------------------------------------------------------------------



 



shares of Harris Stock. The assets of the Harris Stock Fund also may be invested
in short-term liquid investments. Each Participant’s interest in the Harris
Stock Fund shall be represented by units of participation, and each such unit
shall represent a proportionate interest in all the assets of such fund. Amounts
invested in the Harris Stock Fund generally shall be contributed in cash;
provided, however, that the Company, in its discretion, may contribute such
amounts in shares of Harris Stock. The Trustee is authorized to purchase shares
of Harris Stock on the open market.
ARTICLE 8
PARTICIPANT ACCOUNTS
AND INVESTMENT ELECTIONS
     Section 8.1. Participant Accounts. The Administrative Committee shall
establish and maintain, or cause the Trustee or such other agent as the
Administrative Committee may select to establish and maintain, a separate
Account for each Participant. Such Account shall be solely for accounting
purposes, and no segregation of assets of the Trust Fund among the separate
Accounts shall be required. Each Account shall consist of the following
subaccounts (and such other subaccounts as may be established by or at the
direction of the Administrative Committee from time to time):
     (a) if pre-tax contributions have been made for the benefit of a
Participant pursuant to Section 4.1, a Pre-Tax Account to which shall be
credited such amounts and subsequent earnings and losses thereon;
     (b) if designated Roth contributions have been made for the benefit of a
Participant pursuant to Section 4.1, a Designated Roth Account to which shall be
credited such amounts and subsequent earnings and losses thereon;

44



--------------------------------------------------------------------------------



 



     (c) if matching contributions have been made for the benefit of a
Participant pursuant to Section 4.2, a Matching Account to which shall be
credited such amounts and subsequent earnings and losses thereon;
     (d) if profit sharing contributions have been made for the benefit of a
Participant pursuant to Section 4.3, a Profit Sharing Account to which shall be
credited such amounts and subsequent earnings and losses thereon;
     (e) if after-tax contributions have been made by a Participant pursuant to
Section 5.1, an After-Tax Account to which shall be credited such amounts and
subsequent earnings and losses thereon;
     (f) if a rollover contribution has been made by a Participant pursuant to
Section 5.2, a Rollover Account to which shall be credited such amount and
subsequent earnings and losses thereon; and
     (g) if applicable, a Savings Account to which shall be credited a
Participant’s savings contributions under the Plan as in effect prior to July 1,
1983, and subsequent earnings and losses thereon.
     The Administrative Committee shall establish and maintain, or cause the
Trustee or such other agent as the Administrative Committee may select to
establish and maintain, investment subaccounts with respect to each investment
fund described in Section 7.2 to which amounts contributed under the Plan shall
be credited according to each Participant’s investment elections pursuant to
Section 8.2. All such investment subaccounts shall be solely for accounting
purposes, and there shall be no segregation of assets within the investment
funds among the separate investment subaccounts.

45



--------------------------------------------------------------------------------



 



     Section 8.2. Investment Elections. (a) Initial Election. Each Participant
shall make, in the manner prescribed by the Administrative Committee, an
investment election that shall apply to the investment of contributions made for
a Participant’s benefit and any earnings on such contributions, subject to such
limitations set forth herein or imposed by the Administrative Committee from
time to time. Such election shall specify that such contributions be invested
either (i) wholly in one of the funds maintained by the Trustee pursuant to
Section 7.2, or (ii) divided among two or more of such funds in increments of 1%
(or such larger percentage established by the Administrative Committee from time
to time). During any period in which no direction as to the investment of a
Participant’s Account is on file with the Administrative Committee,
contributions made for a Participant’s benefit shall be invested in an
age-appropriate LifeCycle Fund.
     (b) Change of Election. A Participant may change his or her investment
election as of any Valuation Date, subject to such limitations as the
Administrative Committee from time to time may impose (including restrictions on
investment election changes that apply solely to a particular investment fund).
A Participant’s investment election change shall be limited to the investment
funds then maintained by the Trustee pursuant to Section 7.2. A change in
investment election made pursuant to this Section shall apply to a Participant’s
existing Account or contributions made for the benefit of the Participant after
such change, or both. Any such change shall specify that such Account or
contributions be invested either (i) wholly in one of the funds maintained by
the Trustee pursuant to Section 7.2 or (ii) divided among two or more of such
funds in increments of 1% (or such larger percentage established by the
Administrative Committee from time to time) or, solely with respect to a
Participant’s existing Account, in fixed dollar amounts. A Participant’s change
of investment election must be

46



--------------------------------------------------------------------------------



 



made in the manner prescribed by the Administrative Committee. The
Administrative Committee shall prescribe rules regarding the time by which such
an election must be made in order to be effective for a particular Valuation
Date.
     (c) Special Rules Concerning the Harris Stock Fund. Notwithstanding any
provision of the Plan to the contrary, (i) a Participant may not elect to invest
in the Harris Stock Fund more than 20% of the aggregate contributions newly made
for his or her benefit and (ii) a Participant may not transfer any portion of
the Participant’s existing Account from investment in funds other than the
Harris Stock Fund to investment in the Harris Stock Fund if such transfer would
cause more than 20% of the Participant’s existing Account to be invested in the
Harris Stock Fund.
     (d) ERISA Section 404(c) Plan. The Plan is intended to meet the
requirements of section 404(c) of ERISA and the Regulations thereunder, and the
provisions of the Plan shall be construed and interpreted to meet such
requirements.
     Section 8.3. Valuation of Funds and Plan Accounts. The value of an
investment fund as of any Valuation Date shall be the market value of all assets
(including any uninvested cash) held by the fund on such Valuation Date as
determined by the Trustee, reduced by the amount of any accrued liabilities of
the fund on such Valuation Date. The Trustee’s determination of market value
shall be binding and conclusive upon all parties. The value of a Participant’s
Account as of any Valuation Date shall be the sum of the values of his or her
investment subaccounts in each of the subaccounts listed in Section 8.1.
     Section 8.4. Valuation of Units within the Harris Stock Fund. As soon as
practicable after the close of business on each Valuation Date, the Trustee
shall determine the value of the Harris Stock Fund on such Valuation Date in the
manner prescribed in Section 8.3,

47



--------------------------------------------------------------------------------



 



and the value so determined shall be divided by the total number of Harris Stock
Fund participating units allocated to the investment subaccounts of
Participants. The resulting quotient shall be the value of a participating unit
in the Harris Stock Fund as of such Valuation Date and shall constitute the
“price” of a participating unit as of such Valuation Date. Participating units
shall be credited, at the price so determined, to the investment subaccounts of
Participants with respect to moneys contributed or transferred to such
investment subaccounts on their behalf on such Valuation Date. The price of such
participating units shall be debited to the investment subaccounts of
Participants with respect to moneys divested from such investment subaccounts on
their behalf on such Valuation Date. The value of all participating units
credited to Participants’ investment subaccounts shall be redetermined in a
similar manner as of each Valuation Date.
     Section 8.5. Allocation of Contributions Other than Profit Sharing
Contributions. Any pre-tax contribution, designated Roth contribution, matching
contribution, after-tax contribution or rollover contribution shall be allocated
to the Pre-Tax Account, Designated Roth Account, Matching Account, After-Tax
Account or Rollover Account, as applicable, of the Participant for whom such
contribution is made on or as soon as practicable after the Valuation Date
coinciding with or next following the date on which such contribution is
delivered to the Trustee. Notwithstanding any provision of this Article 8 to the
contrary, any Designated Roth Account shall be maintained in a manner that
satisfies the separate accounting requirement, and any Regulations or other
requirements promulgated, under section 402A of the Code.
     Section 8.6. Allocation of Profit Sharing Contributions. Any profit sharing
contribution made by the Employers pursuant to Section 4.3 for a Plan Year shall
be allocated

48



--------------------------------------------------------------------------------



 



among the Eligible Profit Sharing Participants in the proportion that the
Compensation of each Eligible Profit Sharing Participant for such Plan Year
bears to the total Compensation of all Eligible Profit Sharing Participants for
such Plan Year; provided, however, that in the Plan Year during which a
Participant becomes an Eligible Profit Sharing Participant, only Compensation
received on or after the date he or she becomes an Eligible Profit Sharing
Participant shall be taken into account for purposes of this Section 8.6. Any
such contribution shall be allocated to the Profit Sharing Accounts of Eligible
Profit Sharing Participants as of the last day of the Plan Year but credited as
of the Valuation Date coinciding with or next following the date on which the
profit sharing contribution is delivered to the Trustee.
     Section 8.7. Correction of Error. If it comes to the attention of the
Administrative Committee that an error has been made in any of the allocations
prescribed by this Article 8, appropriate adjustment shall be made to the
Accounts of all Participants and Beneficiaries that are affected by such error,
except that, unless otherwise required by law, no adjustment need be made with
respect to any Participant or Beneficiary whose Account has been distributed in
full prior to the discovery of such error.
ARTICLE 9
WITHDRAWALS AND DISTRIBUTIONS
     Section 9.1. Withdrawals Prior to Termination of Employment. (a)
Withdrawals from After-Tax Account and Savings Account. As of any Valuation
Date, a Participant may withdraw all or any portion of his or her After-Tax
Account or Savings Account; provided, however, that (i) only one such withdrawal
may be made in any three-month period; (ii) such withdrawal shall be in the form
of a lump sum payment; (iii) a Participant may not withdraw any amount from his
or her Savings Account until the entire balance of his or her

49



--------------------------------------------------------------------------------



 



After-Tax Account has been withdrawn; and (iv) a Participant’s election under
the Plan to make after-tax contributions, if any, shall be suspended, and no
after-tax contributions or matching contributions attributable to after-tax
contributions shall be allocated to the Participant’s Account, for a period of
three months after the date of such withdrawal from the Participant’s After-Tax
Account. At the expiration of such three-month suspension period, a Participant
may resume making after-tax contributions in accordance with the procedures set
forth in Section 5.1.
     (b) Hardship Withdrawals. Subject to the provisions of this subsection, a
Participant who has taken all loans available to the Participant under
Article 10 and under all other plans of the Employers and Affiliates, has taken
all withdrawals (other than hardship withdrawals) available to the Participant
under this Section 9.1 and under all other plans of the Employers and Affiliates
and has incurred a financial hardship may withdraw as of any Valuation Date all
or any portion of the combined balance of his or her (i) pre-tax contributions,
(ii) designated Roth contributions and (iii) vested Profit Sharing Account.
     (1) The amount of such withdrawal shall not exceed the amount needed to
satisfy the financial hardship, including amounts necessary to pay any federal,
state or local taxes or any penalties reasonably anticipated to result from the
hardship withdrawal. The determination of the existence of a financial hardship
and the amount required to be distributed to satisfy such hardship shall be made
in a non-discriminatory and objective manner. Effective July 1, 2006, a
financial hardship shall be deemed to exist if and only if the Participant
certifies that the financial need is on account of:

  (i)   expenses for (or necessary to obtain) medical care that would be
deductible under section 213(d) of the Code

50



--------------------------------------------------------------------------------



 



      (determined without regard to whether the expenses exceed 7.5% of adjusted
gross income);     (ii)   costs directly related to the purchase of a principal
residence for the Participant (excluding mortgage payments);     (iii)   payment
of tuition, room and board and related educational fees for up to the next
12 months of post-secondary education for the Participant, or the Participant’s
spouse, children or dependents (as defined in section 152 of the Code, and, for
taxable years beginning on or after January 1, 2005, without regard to section
152(b)(1), (b)(2) and (d)(1)(B));     (iv)   payments necessary to prevent the
eviction of the Participant from the Participant’s principal residence or
foreclosure of the mortgage on that residence;     (v)   payments for burial or
funeral expenses for the Participant’s deceased parent, spouse, children or
dependents (as defined in section 152 of the Code, and, for taxable years
beginning on or after January 1, 2005, without regard to section 152(d)(1)(B));
    (vi)   expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under section 165 of the
Code (determined

51



--------------------------------------------------------------------------------



 



      without regard to whether the loss exceeds 10% of adjusted gross income);
or     (vii)   the occurrence of any other event determined by the Commissioner
of Internal Revenue pursuant to Treasury Regulation section 1.401(k)-1(d)(3)(v).

     (2) The Participant shall be required to submit any supporting
documentation as may be requested by the Administrative Committee.
     (3) Any hardship withdrawal pursuant to this Section 9.1(b) shall be in the
form of a lump sum payment.
     (4) A Participant may receive a hardship withdrawal pursuant to this
Section 9.1(b) no more than once during any six-month period.
     (5) Amounts distributed to a Participant pursuant to this Section 9.1(b)
shall be withdrawn first from the Participant’s pre-tax contributions, second
from the vested portion of the Participant’s Profit Sharing Account and third
from the Participant’s designated Roth contributions, and shall not be taken
from the next source until the previous source has been depleted.
     (6) Notwithstanding any provision of the Plan to the contrary, a
Participant who receives a hardship withdrawal hereunder shall be prohibited
from making any pre-tax contributions, designated Roth contributions or
after-tax contributions under Section 4.1 or Section 5.1, respectively, and
under all other plans of the Employers and Affiliates until the first payroll
period commencing coincident with or next following the date which is six months
after the date the hardship withdrawal was made (or such earlier date as may be
permitted by

52



--------------------------------------------------------------------------------



 



applicable Regulations). Such a Participant may elect to resume making pre-tax
contributions and designated Roth contributions in accordance with the
procedures set forth in Section 4.1 and resume making after-tax contributions in
accordance with the procedures set forth in Section 5.1.
     (7) For purposes of this Section 9.1(b), “all other plans of the Employers
and Affiliates” shall include stock option plans, stock purchase plans,
qualified and nonqualified deferred compensation plans and such other plans as
may be designated under Regulations, but shall not include health and welfare
plans and the mandatory employee contribution portion of a defined benefit plan.
     (c) Withdrawals On or After Age 591/2. As of any Valuation Date, a
Participant who has attained age 591/2 may withdraw all or any portion of his or
her vested Account. A withdrawal made pursuant to this Section 9.1(c) shall be
made at the Participant’s election in any form of payment provided under
Section 9.3(c).
     (d) Withdrawals from Rollover Account. As of any Valuation Date, a
Participant may withdraw all or any portion of his or her Rollover Account. Any
withdrawal pursuant to this Section 9.1(d) shall be in the form of a lump sum
payment.
     (e) Conditions Applicable to All Withdrawals. A Participant’s request for a
withdrawal pursuant to this Section 9.1 shall be made at such time and in such
manner as may be prescribed by the Administrative Committee. The amount
available for withdrawal pursuant to this Section 9.1 shall be reduced by the
amount of any loan made pursuant to Article 10 that is outstanding at the time
of withdrawal, and no withdrawal pursuant to this Section 9.1 shall be permitted
to the extent that such withdrawal would cause the aggregate amount of such
outstanding loan to exceed the limits described in Section 10.1. The amount
available for

53



--------------------------------------------------------------------------------



 



withdrawal under this Section 9.1 is subject to reduction in the sole discretion
of the Administrative Committee to take into account the investment experience
of the Trust Fund between the date of the withdrawal election and the date of
the withdrawal.
     Section 9.2. Distribution of Account upon Termination of Employment. (a)
Termination of Employment under Circumstances Entitling Participant to Full
Distribution of Account. If a Participant’s employment with all Employers and
Affiliates terminates on or after July 1, 2007 under any of the following
circumstances, then the Participant or his or her designated Beneficiary, as the
case may be, shall be entitled to receive the Participant’s entire Account:
     (1) on or after the date the Participant attains age 55;
     (2) on account of the Participant’s death;
     (3) on account of the Participant’s Disability; or
     (4) on or after the date the Participant is credited with at least four
Years of Service.
     (b) Termination of Employment under Circumstances Resulting in Partial
Forfeiture of the Participant’s Account. If a Participant’s employment with all
Employers and Affiliates terminates on or after July 1, 2007 under circumstances
other than those set forth in Section 9.2(a), then the Participant shall be
entitled to receive (i) the entire balance of the Participant’s Pre-Tax Account,
Designated Roth Account, After-Tax Account, Rollover Account and Savings Account
and (ii) a percentage of the balance of the Participant’s Matching Account and
Profit Sharing Account, which percentage shall be determined as follows by
reference to the Participant’s Years of Service as of the date of the
Participant’s termination of employment:

          Years of Service   Percentage  
Less than 1
    0 %
At least 1 but less than 2
    25 %
At least 2 but less than 3
    50 %
At least 3 but less than 4
    75 %
4 or more
    100 %

 

54



--------------------------------------------------------------------------------



 



     The nonforfeitable percentage of the Account of a Participant whose
employment with all Employers and Affiliates terminated prior to July 1, 2007
and who is not reemployed after such date shall be determined by reference to
the terms of the Plan as in effect on the date of the Participant’s termination
of employment.
     In the event of the sale or disposition of a business or the sale of
substantially all of the assets of a trade or business, the Account of a
Participant affected by such sale may become 100% nonforfeitable, irrespective
of the Participant’s Years of Service, if expressly provided in the documents
effecting the transaction or otherwise authorized by the Company or the
Administrative Committee.
     Any portion of a Participant’s Matching Account and Profit Sharing Account
which the Participant is not entitled to receive pursuant to this Section 9.2(b)
shall be charged to such accounts and forfeited as of the earlier of (i) the
date the Participant’s vested Account is distributed and (ii) the date the
Participant incurs a Break in Service of five consecutive years. If a
Participant who receives a distribution of the Participant’s vested Account is
reemployed prior to incurring a Break in Service of five consecutive years, then
such forfeiture shall be reinstated as prescribed in Section 11.2(b). Amounts
forfeited by a Participant pursuant to this Section shall be used (i) first, to
restore the Accounts of recently located Participants previously employed by
such Participant’s Employer (or the recently located Beneficiaries of
Participants previously employed by such Participant’s Employer) whose Accounts
were forfeited as described in Section 9.8, (ii) next, to restore the Accounts
of Participants who are reemployed by such Participant’s Employer as described
in Section 11.2(b), (iii) next, to fund any matching

55



--------------------------------------------------------------------------------



 



contributions or profit sharing contributions to be allocated to Participants
who are reemployed by such Participant’s Employer after a period of Qualified
Military Service as described in Section 11.5 and (iv) finally, to reduce future
contributions to the Plan by such Participant’s Employer.
     Section 9.3. Time and Form of Distribution upon Termination of Employment.
(a) In General. A Participant shall be entitled to a distribution of his or her
vested Account upon the Participant’s termination of employment with all
Employers and Affiliates.
     (b) Time of Distribution. A Participant shall be entitled to a distribution
of his or her vested Account as soon as administratively practicable after the
date of the Participant’s termination of employment, or, subject to Section 9.4,
may defer distribution to a later date; provided, however, that:
     (1) subject to Section 9.4, a Participant’s Account shall not be
distributed prior to the Participant’s 65th birthday unless the Participant has
consented in writing to such distribution;
     (2) if a Participant dies before the commencement of distribution of his or
her Account, distributions paid or commencing after the Participant’s death
shall be completed no later than December 31 of the calendar year which contains
the fifth anniversary of the Participant’s death, except that (i) if the
Participant’s Beneficiary is the Participant’s spouse, distribution may be
deferred until December 31 of the calendar year in which the Participant would
have attained age 701/2 and (ii) if the Participant’s Beneficiary is a person
other than the Participant’s spouse and distributions commence on or before
December 31 of the calendar year immediately following the calendar year in
which the Participant

56



--------------------------------------------------------------------------------



 



died, such distributions may be made over a period not longer than the life
expectancy of such Beneficiary;
     (3) if at the time of a Participant’s death, distribution of his or her
Account has commenced, the remaining portion of the Participant’s Account shall
be paid at least as rapidly as under the method of distribution being used prior
to the Participant’s death, as determined pursuant to Regulation section
1.401(a)(9)-2;
     (4) unless a Participant files a written election to defer distribution,
distribution shall be made to a Participant by payment in a single lump sum no
later than 60 days after the end of the Plan Year which contains the latest of
(i) the date of the Participant’s termination of employment, (ii) the tenth
anniversary of the date the Participant commenced participation in the Plan and
(iii) the Participant’s 65th birthday; provided, however, that if the
Participant does not elect a distribution prior to the latest to occur of the
events listed above, the Participant shall be deemed to have elected to defer
such distribution until a date no later than April 1 of the calendar year
following the calendar year in which the Participant attains age 701/2; and
     (5) with respect to a Participant who continues in employment after
attaining age 701/2, distribution of the Participant’s Account shall commence no
later than the Participant’s required beginning date. For purposes of this
paragraph, the term “required beginning date” shall mean (A) with respect to a
Participant who is a 5%-owner (within the meaning of section 416(i) of the
Code), April 1 of the calendar year following the calendar year in which the
Participant

57



--------------------------------------------------------------------------------



 



attains age 701/2 and (B) with respect to any other Participant, April 1 of the
calendar year following the calendar year in which the Participant terminates
employment with all Employers and Affiliates. Distributions made under this
paragraph shall be made in accordance with Section 9.3(d).
     (c) Form of Distribution. Any distribution to which a Participant (or in
the event of the Participant’s death, his or her Beneficiary) becomes entitled
upon the Participant’s termination of employment shall be distributed by the
Trustee by whichever of the following methods the Participant (or Beneficiary)
elects:
     (1) an amount not greater than the vested balance of the Participant’s
Account, provided, however, that only one such payment may be made in any single
month;
     (2) substantially equal periodic installment payments, payable not less
frequently than annually and not more frequently than monthly, over a period to
be elected by the Participant (or Beneficiary); provided, however, that such
period shall not exceed the life expectancy of the Participant or, to the extent
permitted by Regulation section 1.401(a)(9)-5, the joint and last survivor
expectancy of the Participant and the Participant’s Beneficiary; or
     (3) a combination of (1) and (2).
A Participant (or Beneficiary) may change his or her election with respect to
the form of distribution at any time before or after distribution of benefits
commences.
     (d) Required Minimum Distributions. Notwithstanding any provision of the
Plan to the contrary, all distributions under the Plan will be made in
accordance with the

58



--------------------------------------------------------------------------------



 



minimum distribution requirements of section 401(a)(9) of the Code and the final
Regulations promulgated thereunder.
     Section 9.4. Payment of Small Account Balances. Notwithstanding any
provision of Section 9.3 to the contrary and subject to Section 9.6, if a
Participant’s vested Account to be distributed upon the Participant’s
termination of employment does not exceed $5,000 (or such other amount
prescribed by section 411(a)(11) of the Code), then such amount shall be
distributed as soon as practicable after the Participant’s termination of
employment in the form of a lump sum payment to the Participant or his or her
Beneficiary, as the case may be. In the event of a mandatory distribution
greater than $1,000 under this Section 9.4, if the Participant does not elect to
have such distribution paid as a direct rollover pursuant to Section 9.6 or to
receive the distribution directly, then the distribution will be paid in a
direct rollover to an individual retirement plan designated by the
Administrative Committee; provided, however, that any such distribution of the
Participant’s Designated Roth Account will only be made to a Roth individual
retirement account described in section 408A of the Code, and only to the extent
the rollover is permitted by the rules of section 402(c) of the Code.
     Section 9.5. Medium and Order of Withdrawal or Distribution. (a) Medium of
Withdrawal or Distribution. All withdrawals and distributions under the Plan
shall be made in cash; provided, however, that other than with respect to
withdrawals pursuant to Sections 9.1(a) and (b), a Participant or Beneficiary
may elect, in accordance with procedures established by the Administrative
Committee, to receive the vested portion of his or her Account that is invested
in the Harris Stock Fund, if any, in shares of Harris Stock (with fractional
shares and de minimis amounts, as determined by the Administrative Committee,
distributed in cash).

59



--------------------------------------------------------------------------------



 



     (b) Order of Withdrawal or Distribution. To the extent not otherwise set
forth in Section 9.1, any withdrawal pursuant to Section 9.1 and any
distribution pursuant to Section 9.3 shall be charged against a Participant’s
contribution and investment subaccounts in the order determined by the
Administrative Committee; provided, however, that in order to maximize the tax
benefits associated with participation in the Plan, any such withdrawal or
distribution first shall be charged against the Participant’s After-Tax Account.
     Section 9.6. Direct Rollover Option. In the case of a distribution that is
an “eligible rollover distribution” within the meaning of section 402(c)(4) of
the Code, a Participant, a Beneficiary or a spouse or former spouse who is an
alternate payee under a qualified domestic relations order, as defined in
section 414(p) of the Code, may elect that all or any portion of such
distribution to which he or she is entitled shall be directly transferred from
the Plan to an Eligible Retirement Plan. Notwithstanding the foregoing, (i) any
portion of an eligible rollover distribution that consists of after-tax
contributions which are not includible in gross income may be transferred only
to an individual retirement account or annuity described in section 408(a) or
(b) of the Code or to a qualified defined contribution plan described in section
401(a) or 403(a) of the Code that agrees to account separately for amounts so
transferred; (ii) a Participant’s Designated Roth Account may be transferred
only to another designated Roth contributions account under an applicable
retirement plan described in section 402A(e)(1) of the Code or to a Roth
individual retirement account described in section 408A of the Code, and only to
the extent the rollover is permitted by the rules of section 402(c) of the Code;
and (iii) if the distributee is a nonspouse Beneficiary, such distribution may
be transferred only to an individual retirement account or annuity described in
section 408(a) or (b) of the Code and only if such

60



--------------------------------------------------------------------------------



 



account or annuity has been established for the purpose of receiving such
distribution on behalf of the nonspouse Beneficiary.
     Section 9.7. Designation of Beneficiary. (a) In General. Each Participant
shall have the right to designate a Beneficiary or Beneficiaries (who may be
designated contingently or successively and that may be an entity other than a
natural person) to receive any distribution to be made under this Article upon
the death of such Participant or, in the case of a Participant who dies after
his or her termination of employment but prior to the distribution of the entire
amount to which he or she is entitled under the Plan, any undistributed balance
to which such Participant would have been entitled. No such designation of a
Beneficiary other than a Participant’s spouse shall be effective if the
Participant was married through the one-year period ending on the date of his or
her death unless such designation was consented to in writing (or by such other
method permitted by the Internal Revenue Service) at the time of such
designation by the person who was the Participant’s spouse during such period,
acknowledging the effect of such consent and witnessed by a notary public or,
prior to October 1, 1993, a Plan representative, or it is established to the
satisfaction of the Administrative Committee that such consent could not be
obtained because the Participant’s spouse could not be located or because of the
existence of other circumstances as the Secretary of the Treasury may prescribe
as excusing the requirement of such consent. Subject to the immediately
preceding sentence, a Participant may from time to time, without the consent of
any Beneficiary, change or cancel any such designation. Such designation and
each change thereof shall be made in the manner prescribed by the Administrative
Committee and shall be filed with the Administrative Committee. If (i) no
Beneficiary has been named by a deceased Participant, (ii) a Beneficiary
designation is not effective pursuant to the second sentence of this section or
(iii) all Beneficiaries designated by a

61



--------------------------------------------------------------------------------



 



Participant have predeceased the Participant, then any undistributed Account of
the deceased Participant shall be distributed by the Trustee (a) to the
surviving spouse of such deceased Participant, if any, (b) if there is no
surviving spouse, to the then living descendants, if any, of the deceased
Participant, per stirpes, or (c) if there is no surviving spouse and there are
no living descendants, to the executor or administrator of the estate of such
deceased Participant.
     (b) Successor Beneficiaries. A Beneficiary who has been designated in
accordance with Section 9.7(a) may name a successor beneficiary or beneficiaries
in the manner prescribed by the Administrative Committee. Unless otherwise set
forth in the applicable form pursuant to which a Participant designates a
Beneficiary or the instructions thereto, if such Beneficiary dies after the
Participant and before distribution of the entire amount of the Participant’s
benefit under the Plan in which the Beneficiary has an interest, then any
remaining amount shall be distributed, as soon as practicable after the death of
such Beneficiary, in the form of a lump sum payment to the successor beneficiary
or beneficiaries or, if there is no such successor beneficiary, to the executor
or administrator of the estate of such deceased Beneficiary.
     Section 9.8. Missing Persons. If following the date on which pursuant to
Section 9.3(b) or 9.4 a Participant’s Account may be distributed without the
Participant’s consent, the Administrative Committee in the exercise of
reasonable diligence has been unable to locate the person or persons entitled to
the Participant’s Account, then the Participant’s Account shall be forfeited;
provided, however, that to the extent required by law the Plan shall reinstate
and pay to such person or persons the amount so forfeited upon a claim for such
amount made by such person or persons. The amount to be so reinstated shall be
obtained from the total amount that shall have been forfeited pursuant to this
Section and Section 9.2(b) during the Plan Year that the claim for such
forfeited benefit is made, and shall not include any earnings or losses

62



--------------------------------------------------------------------------------



 



from the date of the forfeiture under this Section. If the amount to be
reinstated exceeds the amount of such forfeitures, the Employer in respect of
whose Eligible Employee the claim for forfeited benefit is made shall make a
contribution in an amount equal to such excess. To the extent the forfeitures
under this Section exceed any claims for forfeited benefits made pursuant to
this Section, such excess shall be utilized (i) first, to restore the Accounts
as described in Section 11.2(b) of Participants who are reemployed by the
Employer in respect of whose Eligible Employee experienced the forfeiture
hereunder, (ii) next, to fund any matching contributions or profit sharing
contributions to be allocated to Participants who are reemployed by such
Employer after a period of Qualified Military Service as described in
Section 11.5 and (iii) finally, to reduce future contributions to the Plan by
such Employer.
     Section 9.9. Distributions to Minor and Disabled Distributees. Any
distribution that is payable to a distributee who is a minor or to a distributee
who has been legally determined to be unable to manage his or her affairs by
reason of illness or mental incompetency may be made to, or for the benefit of,
any such distributee at such time consistent with the provisions of this Plan
and in such of the following ways as the legal representative of such
distributee shall direct: (a) directly to any such minor distributee if, in the
opinion of such legal representative, he or she is able to manage his or her
affairs, (b) to such legal representative, (c) to a custodian under a Uniform
Gifts to Minors Act for any such minor distributee, or (d) as otherwise directed
by such legal representative. Neither the Administrative Committee nor the
Trustee shall be required to oversee the application by any third party other
than the legal representative of a distributee of any distribution made to or
for the benefit of such distributee pursuant to this Section.

63



--------------------------------------------------------------------------------



 



     Section 9.10. Payment of Group Insurance Premiums. The Administrative
Committee may, in its sole discretion, permit a Participant who (i) is eligible
to be included in any contributory group insurance program maintained or
sponsored by an Employer, (ii) elects to be covered under such contributory
group insurance program and (iii) is receiving benefits under the Plan in
monthly installments to direct that a specified portion of the installment
payments be withheld and paid by the Trustee on the Participant’s behalf to the
Employer as the Participant’s contribution under such contributory group
insurance program. Such direction by a Participant, if permitted by the
Administrative Committee, shall be made at the time and in the manner prescribed
by the Administrative Committee. Any such direction may be revoked by a
Participant upon at least 15 days’ prior written notice to the Administrative
Committee. Any withholding and payment of insurance costs on behalf of a
Participant shall be made in accordance with Treasury Regulation section
1.401(a)-13.
ARTICLE 10
LOANS
     Section 10.1. Making of Loans. Subject to the provisions of this
Article 10, the Administrative Committee shall establish a loan program whereby
any Participant who is an Employee may request, by such method prescribed by the
Administrative Committee, to borrow funds from the Participant’s Pre-Tax
Account, Designated Roth Account, After-Tax Account and Rollover Account, and
which loan program hereby is incorporated into this Plan by reference. The
principal balance of such loan, when aggregated with the outstanding balances of
all other loans of the Participant from plans maintained by the Employers and
Affiliates, shall not exceed the least of:

64



--------------------------------------------------------------------------------



 



     (a) $50,000, reduced by the excess, if any, of (x) the highest outstanding
loan balance of the Participant under all plans maintained by the Employers and
Affiliates during the period beginning one year and one day prior to the date on
which such loan is made and ending on the day prior to the date on which such
loan is made, over (y) the outstanding loan balance from all such plans on the
date on which such loan is made;
     (b) fifty percent (50%) of the vested portion of the Participant’s Account
as of the Valuation Date coinciding with or immediately preceding the date on
which the loan is made; and
     (c) the aggregate value of the Participant’s Pre-Tax Account, Designated
Roth Account, After-Tax Account and Rollover Account as of the Valuation Date
coinciding with or immediately preceding the date on which the loan is made.
     Section 10.2. Restrictions. An application for a loan shall be made at the
time and in the manner prescribed by the Administrative Committee. The action of
the Administrative Committee or its delegate in approving or disapproving a
request for a loan shall be final. Any loan under the Plan shall be subject to
the terms, conditions and restrictions set forth in the loan program established
by the Administrative Committee.
     Section 10.3. Default. If any loan or portion of a loan made to a
Participant under the Plan, together with the accrued interest thereon, is in
default, the Trustee, upon direction from the Administrative Committee, shall
take appropriate steps to collect the outstanding balance of the loan and to
foreclose on the security; provided, however, that the Trustee shall not levy
against any portion of the Participant’s Account until such time as a
distribution from such Account otherwise could be made under the Plan. Default
shall occur (i) if the Participant fails to make any scheduled loan payment
within 90 days after such payment is

65



--------------------------------------------------------------------------------



 



due (or within such other grace period as permitted under applicable law and by
the Administrative Committee) or (ii) upon the occurrence of any other event
that is considered a default event under the loan program established by the
Administrative Committee. On the date a Participant is entitled to receive a
distribution of his or her Account pursuant to Article 9, any defaulted loan or
portion thereof, together with the accrued interest thereon, shall be charged to
the Participant’s Account after all other adjustments required under the Plan,
but before any distribution pursuant to Article 9.
     Section 10.4. Applicability. Notwithstanding the foregoing, for purposes of
this Article 10, any Participant or Beneficiary who is a “party in interest” as
defined in section 3(14) of ERISA may apply for a loan from the Plan, regardless
of such Participant’s or Beneficiary’s employment status. As a condition of
receiving a loan from the Plan, such a Participant or Beneficiary who is not an
Employee shall consent to have such loan repaid in substantially equal
installments at the times and in the manner determined by the Administrative
Committee, but not less frequently than quarterly.
ARTICLE 11
SPECIAL PARTICIPATION AND DISTRIBUTION RULES
     Section 11.1. Change of Employment Status. If an Employee who is not an
Eligible Employee becomes an Eligible Employee, then the Employee shall become a
Participant as of the date such Employee becomes an Eligible Employee.
     Section 11.2. Reemployment of a Terminated Participant. (a) Participation.
If a terminated Participant is reemployed as an Eligible Employee, then the
terminated Participant again shall become a Participant as of the date of the
terminated Participant’s reemployment. If a terminated Participant is receiving
installment payments pursuant to Section 9.3(c), such

66



--------------------------------------------------------------------------------



 



payments shall be suspended upon such terminated Participant’s reemployment
unless such Participant has attained age 591/2 on or before the date of such
reemployment.
     (b) Restoration of Forfeitures. If a terminated Participant is reemployed
prior to incurring a Break in Service of five consecutive years, and, at or
after the Participant’s termination of employment, any portion of the
Participant’s Account was forfeited pursuant to Section 9.2(b), then an amount
equal to the portion of the Participant’s Account that was forfeited shall be
credited to the Participant’s Account as soon as administratively practicable
after the Participant is reemployed. Any amount to be restored pursuant to this
subsection shall be obtained from the total amounts that have been forfeited
pursuant to Sections 9.2(b) and 9.8 during the Plan Year in which such
Participant is reemployed from the Accounts of Participants employed by the same
Employer as the reemployed Participant. If the aggregate amount to be so
restored to the Accounts of Participants who are Employees of a particular
Employer exceeds the amount of such forfeitures, such Employer shall make a
contribution in an amount equal to such excess. Any such contribution shall be
made without regard to whether or not the limitations set forth in Article 6
will be exceeded by such contribution.
     Section 11.3. Employment by Affiliates. If an individual is employed by an
Affiliate that is not an Employer, then any period of such employment shall be
taken into account under the Plan solely for the purposes of (i) measuring such
individual’s Service and (ii) determining when such individual has terminated
his or her employment for purposes of Article 9, to the same extent it would
have been had such period of employment been as an Employee.
     Section 11.4. Leased Employees. If an individual who performed services as
a leased employee (defined as any person (other than an Employee of an Employer)
who pursuant to an agreement between an Employer and a leasing organization has
performed services for the

67



--------------------------------------------------------------------------------



 



Employer (or for the Employer and related persons determined in accordance with
section 414(n)(6) of the Code) on a substantially full-time basis for a period
of at least one year, where such services are performed under the primary
direction or control of the Employer) of an Employer or an Affiliate becomes an
Employee, or if an Employee becomes such a leased employee, then any period
during which such services were so performed shall be taken into account under
the Plan solely for the purposes of (i) measuring such individual’s Service and
(ii) determining when such individual has terminated his or her employment for
purposes of Article 9, to the same extent it would have been had such period of
service been as an Employee. This Section shall not apply to any period of
service during which such a leased employee was covered by a plan described in
section 414(n)(5) of the Code.
     Section 11.5. Reemployment of Veterans. The provisions of this Section
shall apply in the case of the reemployment by an Employer of an Eligible
Employee, within the period prescribed by USERRA, after the Eligible Employee’s
completion of a period of Qualified Military Service. The provisions of this
Section are intended to provide such Eligible Employee with the rights required
by USERRA and section 414(u) of the Code, and shall be interpreted in accordance
with such intent.
     (a) Make-Up of Pre-Tax, Designated Roth and After-Tax Contributions. Such
Eligible Employee shall be entitled to make contributions under the Plan
(“make-up participant contributions”), in addition to any pre-tax, designated
Roth and after-tax contributions which the Eligible Employee elects to have made
under the Plan pursuant to Sections 4.1 and 5.1. From time to time while
employed by an Employer, such Eligible Employee may elect to contribute such
make-up participant contributions during the period beginning on the date of
such Eligible Employee’s reemployment and ending on the earlier of:

68



--------------------------------------------------------------------------------



 



     (1) the end of the period equal to the product of three and such Eligible
Employee’s period of Qualified Military Service, and
     (2) the fifth anniversary of the date of such reemployment.
     Such Eligible Employee shall not be permitted to contribute make-up
participant contributions to the Plan in excess of the amount which the Eligible
Employee could have elected to have made under the Plan in the form of pre-tax,
designated Roth and after-tax contributions if the Eligible Employee had
continued in active employment with his or her Employer during such period of
Qualified Military Service. The manner in which an Eligible Employee may elect
to contribute make-up participant contributions pursuant to this subsection
(a) shall be prescribed by the Administrative Committee.
     (b) Make-Up of Matching Contributions. An Eligible Employee who contributes
make-up participant contributions as described in subsection (a) of this Section
shall be entitled to an allocation of matching contributions to his or her
Account in an amount equal to the amount of matching contributions that would
have been allocated to the Account of such Eligible Employee during the period
of Qualified Military Service if such make-up participant contributions had been
made in the form of pre-tax, designated Roth and after-tax contributions during
such period. The amount necessary to make such allocation of matching
contributions shall be derived from forfeitures during the Plan Year in which
such matching contributions are made, and if such forfeitures are not sufficient
for this purpose, then the Eligible Employee’s Employer shall make a special
contribution to the Plan which shall be utilized solely for purposes of such
allocation.
     (c) Make-Up of Profit Sharing Contributions. Upon the timely reemployment
of an Eligible Employee following the completion of a period of Qualified
Military Service, such

69



--------------------------------------------------------------------------------



 



Eligible Employee shall be entitled to an allocation of profit sharing
contributions to his or her Account in an amount equal to the difference between
(i) the amount of profit sharing contributions, if any, that would have been
allocated to the Account of such Eligible Employee during the period of
Qualified Military Service if the Eligible Employee had continued in active
employment with his or her Employer during such period and (ii) the amount of
profit sharing contributions that was allocated to the Account of such Eligible
Employee during the period of Qualified Military Service pursuant to
Section 8.6. The amount necessary to make such allocation of profit sharing
contributions shall be derived from forfeitures during the Plan Year in which
such profit sharing contributions are made, and if such forfeitures are not
sufficient for this purpose, then the Eligible Employee’s Employer shall make a
special contribution to the Plan which shall be utilized solely for purposes of
such allocation.
     (d) Miscellaneous Rules Regarding Make-Up Contributions. For purposes of
determining the amount of contributions to be made under this Section, an
Eligible Employee’s “Compensation” during any period of Qualified Military
Service shall be determined in accordance with section 414(u) of the Code. Any
contributions made by an Eligible Employee or an Employer pursuant to this
Section on account of a period of Qualified Military Service in a prior Plan
Year shall not be subject to the limitations prescribed by Sections 6.1, 6.3 and
6.4 of the Plan (relating to sections 402(g), 415, and 404 of the Code) for the
Plan Year in which such contributions are made. The Plan shall not be treated as
failing to satisfy the nondiscrimination rules of Section 6.2 of the Plan
(relating to sections 401(k)(3) and 401(m) of the Code) for any Plan Year solely
on account of any make-up contributions made by an Eligible Employee or an
Employer pursuant to this Section.

70



--------------------------------------------------------------------------------



 



ARTICLE 12
SHAREHOLDER RIGHTS WITH RESPECT TO HARRIS STOCK
     Section 12.1. Voting Shares of Harris Stock. The Trustee, or the Company
upon written notice to the Trustee, shall furnish to each Participant (and
Beneficiary) whose Account is credited with participating units in the Harris
Stock Fund the date and purpose of each meeting of the shareholders of the
Company at which Harris Stock is entitled to be voted. The Trustee, or the
Company if it has furnished such information to such Participants (and
Beneficiaries) with respect to a particular shareholders’ meeting, shall request
from each such Participant (or Beneficiary) instructions to be furnished to the
Trustee (or to a tabulating agent appointed by the Trustee, which may be the
Company’s transfer agent) regarding the voting at such meeting of Harris Stock
represented by participating units credited to the Participant’s (or
Beneficiary’s) Account. If the Participant (or Beneficiary) furnishes such
instructions to the Trustee or its agent within the time specified in the
notification, then the Trustee shall vote Harris Stock represented by such
participating units in accordance with such instructions. All Harris Stock
represented by participating units credited to Accounts as to which the Trustee
or its agent do not receive instructions as specified above and all unallocated
Harris Stock held in the Harris Stock Fund shall be voted by the Trustee
proportionately in the same manner as it votes Harris Stock as to which the
Trustee or its agent have received voting instructions as specified above.
     Section 12.2. Tender Offers. (a) Rights of Participants. In the event a
tender offer is made generally to the shareholders of the Company to transfer
all or a portion of their shares of Harris Stock in return for valuable
consideration, including, but not limited to, offers regulated by section 14(d)
of the Securities Exchange Act of 1934, as amended, the Trustee shall respond to
such tender offer in respect of shares of Harris Stock held by the Trustee in
the Harris

71



--------------------------------------------------------------------------------



 



Stock Fund in accordance with instructions obtained from Participants (or
Beneficiaries). Each Participant (or Beneficiary) shall be entitled to instruct
the Trustee regarding how to respond to any such tender offer with respect to
the number of shares of Harris Stock represented by the participating units in
the Harris Stock Fund then allocated to his or her Account. Each Participant (or
Beneficiary) who does not provide timely instructions to the Trustee shall be
presumed to have directed the Trustee not to tender shares of Harris Stock
represented by the participating units then allocated to his or her Account. A
Participant (or Beneficiary) shall not be limited in the number of instructions
to tender or withdraw from tender which he or she can give, but a Participant
(or Beneficiary) shall not have the right to give instructions to tender or
withdraw from tender after a reasonable time established by the Trustee pursuant
to subsection (c) of this Section. For purposes of this Section, the shares of
Harris Stock held in the Harris Stock Fund shall be treated as allocated to the
accounts of Participants in proportion to their respective participating units
in the Harris Stock Fund as of the immediately preceding record date for
ownership of Harris Stock for stockholders entitled to tender. The
Administrative Committee may direct the Trustee to make a special valuation of
the Harris Stock Fund in connection with such tender offer. Any securities or
other property received by the Trustee as a result of having tendered Harris
Stock shall be held, and any cash so received shall be invested in short term
investments, pending any further action which the Trustee may be required or
directed to take pursuant to the Plan. Notwithstanding anything to the contrary,
during the period of any public offer for Harris Stock, the Trustee shall
refrain from making purchases of Harris Stock in connection with the Plan and
the Trust. In addition to compensation otherwise payable, the Trustee shall be
entitled to reasonable compensation and reimbursement for its reasonable

72



--------------------------------------------------------------------------------



 



out-of-pocket expenses for any services attributable to the duties and
responsibilities described in this Section.
     (b) Duties of the Administrative Committee. Within a reasonable time after
the commencement of a tender offer, the Administrative Committee shall cause the
Trustee to provide to each Participant or Beneficiary, as the case may be:
     (1) the offer to purchase as distributed by the offeror to the shareholders
of the Company;
     (2) a statement of the number of shares of Harris Stock represented by the
participating units in the Harris Stock Fund allocated to his or her Account;
and
     (3) directions as to the means by which instructions with respect to the
tender offer can be given.
     The Administrative Committee shall establish, and the Company shall pay
for, a means by which instructions with respect to a tender offer expeditiously
can be delivered to the Trustee. The Administrative Committee at its election
may engage an agent to receive such instructions and transmit them to the
Trustee. All such individual instructions shall be confidential and shall not be
disclosed to any person, including any Employer.
     For purposes of allocating the proceeds of any sale or exchange pursuant to
a tender offer, the Trustee shall then treat as having been sold or exchanged
from each of the Accounts of Participants (and Beneficiaries) who provided
timely directions to the Trustee under this Section to tender that number of
shares of Harris Stock represented by participating units in the Harris Stock
Fund subject to such directions and the proceeds of such sale or exchange shall
be allocated accordingly. Any proceeds from the sale or exchange of shares of
Harris Stock in

73



--------------------------------------------------------------------------------



 



the Harris Stock Fund shall be invested in a commingled fund maintained by the
Trustee designated to hold such amounts pending investment instructions from the
Participants (and Beneficiaries) or the Administrative Committee, as the case
may be.
     (c) Duties of the Trustee. The Trustee shall follow the instructions of the
Participants (and Beneficiaries) with respect to the tender offer as transmitted
to the Trustee. The Trustee may establish a reasonable time, taking into account
the time restrictions of the tender offer, after which it shall not accept
instructions of Participants (or Beneficiaries).
ARTICLE 13
ADMINISTRATION
     Section 13.1. The Administrative Committee. (a) The Compensation Committee
shall appoint at least two members to the Administrative Committee. The
Administrative Committee shall be the “administrator” of the Plan within the
meaning of such term as used in ERISA and shall be responsible for the
administration of the Plan. The Compensation Committee shall have the right at
any time, with or without cause, to remove any member of the Administrative
Committee. In addition, any member of the Administrative Committee at any time
may resign by giving at least fifteen (15) days’ advance written notice to the
Compensation Committee (or such shorter period of advance written notice
acceptable to the Compensation Committee). An Employee who serves on the
Administrative Committee shall be deemed to have resigned from such committee
upon the termination of the Employee’s employment with the Company and its
Affiliates, effective as of the date of the termination of employment. Upon the
removal or resignation of any member of the Administrative Committee, or the
failure or inability for any reason of any member of the Administrative
Committee to act hereunder, the Compensation Committee shall appoint a successor
member of the Administrative

74



--------------------------------------------------------------------------------



 



Committee if such removal, resignation, failure or inability causes the
Administrative Committee to have fewer than two members. Any successor member of
the Administrative Committee shall have all the rights, privileges and duties of
the predecessor, but shall not be held accountable for the acts of the
predecessor.
     (b) Any member of the Administrative Committee may, but need not, be an
employee, director, officer or shareholder of an Employer and such status shall
not disqualify him or her from taking any action hereunder or render him or her
accountable for any distribution or other material advantage received by such
member under the Plan, provided that no member of the Administrative Committee
who is a Participant shall take part in any action of the Administrative
Committee or any matter involving solely his or her rights under the Plan.
     (c) Promptly after the appointment of the members of the Administrative
Committee and promptly after the appointment of any successor member of the
Administrative Committee, the Trustee shall be notified in writing as to the
names of the persons so appointed as members or successor members.
     (d) The Administrative Committee shall have the duty and authority to
interpret and construe, in its sole discretion, the terms of the Plan in all
respects, including, but not limited to, all questions of eligibility, the
status and rights of Participants, distributees and other persons under the
Plan, and the manner, time and amount of payment of any distribution under the
Plan. Each Employer shall, from time to time, upon request of the Administrative
Committee, furnish to the Administrative Committee such data and information as
the Administrative Committee shall require in the performance of its duties. All
determinations and actions of the Administrative Committee shall be conclusive
and binding upon all affected parties, except that the Administrative Committee
may revoke or modify a determination or

75



--------------------------------------------------------------------------------



 



action that it determines to have been in error. Benefits will be paid under the
Plan only if the Administrative Committee decides in its sole discretion that
the applicant is entitled to the benefits.
     (e) The Administrative Committee shall direct the Trustee to make payments
of amounts to be distributed from the Trust under Article 9.
     (f) The Administrative Committee may act at a meeting by the vote of a
majority of a quorum of its members or without a meeting by the unanimous
written consent of its members. The Administrative Committee shall keep records
of all of its meetings and forward all necessary communications to the Trustee.
The Administrative Committee may adopt such rules and procedures as it deems
desirable for the conduct of its affairs and the administration of the Plan,
provided that any such rules and procedures shall be consistent with the
provisions of the Plan and ERISA.
     (g) The members of the Administrative Committee shall discharge their
duties with respect to the Plan (i) solely in the interest of the Participants
and Beneficiaries, (ii) for the exclusive purpose of providing benefits to the
Participants and Beneficiaries and of defraying reasonable expenses of
administering the Plan and (iii) with the care, skill, prudence, and diligence
under the circumstances then prevailing that a prudent person acting in a like
capacity and familiar with such matters would use in the conduct of an
enterprise of a like character and with like aims.
     (h) The members of the Administrative Committee shall not receive any
compensation or fee for services as members of the Administrative Committee.
     Section 13.2. Named Fiduciaries. The Investment Committee shall be a “named
fiduciary” of the Plan within the meaning of such term as used in ERISA solely
with respect to

76



--------------------------------------------------------------------------------



 



its power to appoint certain fiduciaries under the Plan and its management of
the assets of the Plan. The Administrative Committee shall be a “named
fiduciary” of the Plan within the meaning of such term as used in ERISA solely
with respect to its power to appoint certain fiduciaries under the Plan and the
exercise of its administrative duties set forth in the Plan that are fiduciary
acts. Each of the Compensation Committee and the Executive Committee shall be a
“named fiduciary” of the Plan within the meaning of such term as used in ERISA
solely with respect to its power to appoint certain fiduciaries under the Plan.
Each fiduciary has only those duties and responsibilities specifically assigned
to such fiduciary under the Plan.
     Section 13.3. Allocation and Delegation of Responsibilities. Each of the
Administrative Committee, the Compensation Committee, the Executive Committee
and the Investment Committee may allocate its responsibilities among its members
and may designate any person, partnership, corporation or another committee to
carry out any of its responsibilities with respect to the Plan (in each case
irrespective of whether such responsibilities are fiduciary or settlor in
nature).
     Section 13.4. Professional and Other Services. The Company may employ
counsel (who may be counsel for an Employer) to advise the Administrative
Committee, the Compensation Committee, the Executive Committee and the
Investment Committee and their agents and may arrange for clerical and other
services as the Administrative Committee, the Compensation Committee, the
Executive Committee and the Investment Committee and their agents may require in
carrying out their duties hereunder.
     Section 13.5. Indemnification and Expense Reimbursement. The Employers
hereby jointly and severally indemnify the members of the Administrative
Committee, the members of the Compensation Committee, the members of the
Executive Committee and the

77



--------------------------------------------------------------------------------



 



members of the Investment Committee from the effects and consequences of their
acts, omissions and conduct in their official capacity, except to the extent
that such effects and consequences result from their own willful or gross
misconduct or criminal acts. The Employers shall reimburse the members of each
of the Administrative Committee, Compensation Committee, Executive Committee and
Investment Committee for any necessary expenditures incurred in the discharge of
their duties hereunder.
     Section 13.6. Claims Procedure. If any Participant or distributee believes
he or she is entitled to benefits in an amount greater than those which he or
she is receiving or has received, he or she (or his or her duly authorized
representative) may file a claim with the Administrative Committee. Such a claim
shall be in writing and state the nature of the claim, the facts supporting the
claim, the amount claimed and the address of the claimant. The Administrative
Committee shall review the claim and, unless special circumstances require an
extension of time, within 90 days after receipt of the claim give written or
electronic notice to the claimant of its decision with respect to the claim. If
special circumstances require an extension of time, the claimant shall be so
advised in writing or by electronic means within the initial 90-day period and
in no event shall such an extension exceed 90 days. The extension notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Administrative Committee expects to render a decision. The notice
of the decision of the Administrative Committee with respect to the claim shall
be written in a manner calculated to be understood by the claimant and, if the
claim is wholly or partially denied, shall set forth the specific reasons for
the denial, specific references to the pertinent Plan provisions on which the
denial is based, a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary, and an

78



--------------------------------------------------------------------------------



 



explanation of the claim review procedure under the Plan and the time limits
applicable to such procedure (including a statement of the claimant’s right to
bring a civil action under section 502(a) of ERISA following the final denial of
a claim).
     The claimant (or his or her duly authorized representative) may request a
review of the denial by filing with the Administrative Committee a written
request for such review within 60 days after notice of the denial has been
received by the claimant. Within the same 60-day period, the claimant may submit
to the Administrative Committee written comments, documents, records and other
information relating to the claim. Upon request and free of charge, the claimant
also may have reasonable access to, and copies of, documents, records and other
information relevant to the claim. If a request for review is so filed, review
of the denial shall be made by the Administrative Committee and the claimant
shall be given written or electronic notice of the Administrative Committee’s
final decision within, unless special circumstances require an extension of
time, 60 days after receipt of such request. If special circumstances require an
extension of time, the claimant shall be so advised in writing or by electronic
means within the initial 60-day period and in no event shall such an extension
exceed 60 days. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Administrative
Committee expects to render a decision. If the appeal of the claim is wholly or
partially denied, the notice of the Administrative Committee’s final decision
shall include specific reasons for the denial, specific references to the
pertinent Plan provisions on which the denial is based and a statement that the
claimant is entitled, upon request and free of charge, to reasonable access to,
and copies of, all relevant documents, records and information. The notice shall
be written in a manner calculated to be understood by the claimant

79



--------------------------------------------------------------------------------



 



and shall notify the claimant of his or her right to bring a civil action under
section 502(a) of ERISA.
     In making determinations regarding claims for benefits, the Administrative
Committee shall consider all of the relevant facts and circumstances, including,
without limitation, governing plan documents, consistent application of Plan
provisions with respect to similarly situated claimants and any comments,
documents, records and other information with respect to the claim submitted by
the claimant (the “Claimant’s Submissions”). The Claimant’s Submissions shall be
considered by the Administrative Committee without regard to whether the
Claimant’s Submissions were submitted or considered by the Administrative
Committee in the initial benefit determination.
     Section 13.7. Notices to Participants. All notices, reports and statements
given, made, delivered or transmitted to a Participant or distributee or any
other person entitled to or claiming benefits under the Plan shall be deemed to
have been duly given, made, delivered or transmitted when provided via such
written or other means as may be permitted by applicable Regulations. A
Participant, distributee or other person may record any change of his or her
address by written notice filed with his or her Employer.
     Section 13.8. Notices to Administrative Committee or Employers. Written
directions and notices and other written or electronic communications from
Participants, distributees or other persons entitled to or claiming benefits
under the Plan to the Administrative Committee or the Employers shall be deemed
to have been duly given, made, delivered or transmitted when given, made,
delivered or transmitted in the manner and to the location prescribed by the
Administrative Committee or the Employers for the giving of such directions,
notices and other communications.

80



--------------------------------------------------------------------------------



 



     Section 13.9. Electronic Media. Notwithstanding any provision of the Plan
to the contrary, the use of electronic technologies shall be deemed to satisfy
any written notice, consent, delivery, signature or disclosure requirement under
the Plan, the Code or ERISA to the extent permitted by the Administrative
Committee and permissible under and consistent with applicable law and
regulations.
     Section 13.10. Records. The Administrative Committee shall keep a record of
all of its proceedings with respect to the Plan and shall keep or cause to be
kept all books of account, records and other data as may be necessary or
advisable in its judgment for the administration of the Plan.
     Section 13.11. Reports of Trustee and Accounting to Participants. The
Administrative Committee shall keep on file, in such form as it shall deem
convenient and proper, all reports concerning the Trust Fund received by it from
the Trustee, and, at least once each calendar quarter, each Participant and
Beneficiary shall be provided a written or electronic benefit statement
indicating the balance credited to any Account for such individual. Any
Participant or Beneficiary claiming that an error has been made with respect to
such balance shall notify the Administrative Committee in writing within ninety
(90) days following the delivery of such benefit statement. If no notice of
error timely is provided, the benefit statement shall be presumed to be correct.
     Section 13.12. Limitations on Investments and Transactions/Conversions.
Notwithstanding any provision of the Plan to the contrary:
     (a) The Administrative Committee, in its sole and absolute discretion, may
temporarily suspend, in whole or in part, certain Plan transactions, including
without limitation, the right to change or suspend contributions and/or the
right to receive a distribution, loan or

81



--------------------------------------------------------------------------------



 



withdrawal from an Account in the event of any conversion, change in
recordkeeper, change in investment funds, Plan merger or spinoff or other
appropriate event.
     (b) The Administrative Committee, in its sole and absolute discretion, may
temporarily suspend, in whole or in part, Plan transactions dealing with
investments, including without limitation, the right to change investment
elections or reallocate Account balances in the event of any conversion, change
in recordkeeper, change in investment funds, Plan merger or spinoff or other
appropriate event.
     (c) In the event of a change in investment funds, Plan merger or spinoff or
other appropriate event, the Administrative Committee, in its sole and absolute
discretion, may decide to map investments from a Participant’s prior investment
fund elections to the then available investment funds under the Plan. In the
event that investments are mapped in this manner, the Participant shall be
permitted to reallocate funds among the investment funds (in accordance with
Article 8 and any relevant rules and procedures adopted for this purpose) after
the suspension period (if any) is lifted.
     (d) Notwithstanding any provision of the Plan to the contrary, the
investment funds shall be subject to, and governed by, (1) all applicable legal
rules and restrictions, (2) the rules specified by the investment fund providers
in the fund prospectus(es) or other governing documents thereof and/or (3) any
rules or procedures adopted by the Administrative Committee governing the
transfers of assets into or out of such funds. Such rules, procedures and
restrictions in certain cases may limit the ability of a Participant to make
transfers into or out of a particular investment fund and/or may result in
additional transaction fees or other costs relating to such transfers. In
furtherance of, but without limiting the foregoing, the Plan may decline to
implement any investment election or instruction where it deems appropriate.

82



--------------------------------------------------------------------------------



 



ARTICLE 14
PARTICIPATION BY EMPLOYERS
     Section 14.1. Adoption of Plan. With the consent of the Compensation
Committee, any entity may become an Employer under the Plan by (a) taking such
action as shall be necessary to adopt the Plan and (b) executing and delivering
such instruments and taking such other action as may be necessary or desirable
to put the Plan and Trust into effect with respect to such entity, as prescribed
by the Compensation Committee. The powers and control of the Company, as
provided in the Plan and the trust agreement, shall not be diminished by reason
of participation of any such adopting entity in the Plan.
     Section 14.2. Withdrawal from Participation. An Employer may withdraw from
participation in the Plan at any time by filing with the Compensation Committee
a duly certified copy of a written instrument duly adopted by the Employer to
that effect and giving notice of its intended withdrawal to the Compensation
Committee, the Employers and the Trustee prior to the effective date of
withdrawal.
     Section 14.3. Company, Administrative Committee, Compensation Committee,
Executive Committee and Investment Committee as Agents for Employers. Each
entity which becomes an Employer pursuant to Section 14.1 or Section 14.4 by so
doing shall be deemed to have appointed the Company, the Administrative
Committee, the Compensation Committee, the Executive Committee and the
Investment Committee as its agents to exercise on its behalf all of the powers
and authorities conferred upon the Company, the Administrative Committee, the
Compensation Committee, the Executive Committee and the Investment Committee by
the terms of the Plan. The authority of the Company, the Administrative
Committee, the Compensation Committee, the Executive Committee or the Investment
Committee to act as such agent shall

83



--------------------------------------------------------------------------------



 



continue unless and until the portion of the Trust Fund held for the benefit of
Employees of the particular Employer and their Beneficiaries is set aside in a
separate Trust Fund as provided in Section 17.2.
     Section 14.4. Continuance by a Successor. In the event that an Employer
other than the Company is reorganized by way of merger, consolidation, transfer
of assets or otherwise, so that another entity other than an Employer succeeds
to all or substantially all of such Employer’s business, such successor entity
may, with the consent of the Compensation Committee, be substituted for such
Employer under the Plan by adopting the Plan. Contributions by such Employer
automatically shall be suspended from the effective date of any such
reorganization until the date upon which the substitution of such successor
entity for the Employer under the Plan becomes effective. If, within 90 days
following the effective date of any such reorganization, such successor entity
shall not have elected to adopt the Plan, the Compensation Committee fails to
consent to such adoption, or an Employer adopts a plan of complete liquidation
other than in connection with a reorganization, the Plan automatically shall be
terminated with respect to employees of such Employer as of the close of
business on the 90th day following the effective date of such reorganization or
as of the close of business on the date of adoption of such plan of complete
liquidation, as the case may be, and the Administrative Committee shall direct
the Trustee to distribute the portion of the Trust Fund applicable to such
Employer in the manner provided in Section 17.3.
     If such successor entity is substituted for an Employer as described above,
then, for all purposes of the Plan, employment of each Employee with such
Employer, including service with and compensation paid by such Employer, shall
be considered to be employment with such successor entity.

84



--------------------------------------------------------------------------------



 



ARTICLE 15
MISCELLANEOUS
     Section 15.1. Expenses. All costs and expenses of administering the Plan
and the Trust, including the expenses of the Company, the Administrative
Committee, the Compensation Committee, the Executive Committee and the
Investment Committee, the fees of counsel and of any agents for the Company or
such committees, investment advisory and recordkeeping fees, the fees and
expenses of the Trustee, the fees of counsel for the Trustee and other
administrative expenses, shall be paid under the direction of the Administrative
Committee from the Trust Fund to the extent such expenses are not paid by the
Employers. The Administrative Committee, in its sole discretion, having regard
to the nature of a particular expense, shall determine the portion of such
expense that is to be borne by each Employer or the manner in which such expense
is to be allocated among Accounts. An Employer may seek reimbursement of any
expense paid by such Employer that the Administrative Committee determines is
properly payable from the Trust Fund.
     Section 15.2. Non-Assignability.
     (a) In General. No right or interest of any Participant or Beneficiary in
the Plan shall be assignable or transferable in whole or in part, either
directly or by operation of law or otherwise, including, but not by way of
limitation, execution, levy, garnishment, attachment, pledge or bankruptcy, but
excluding devolution by death or mental incompetency, and any attempt to do so
shall be void, and no right or interest of any Participant or Beneficiary in the
Plan shall be liable for, or subject to, any obligation or liability of such
Participant or Beneficiary, including claims for alimony or the support of any
spouse, except as provided below.

85



--------------------------------------------------------------------------------



 



     (b) Exception for Qualified Domestic Relations Orders. Notwithstanding any
provision of the Plan to the contrary, if a Participant’s Account under the
Plan, or any portion thereof, is the subject of one or more qualified domestic
relations orders (as defined in section 414(p) of the Code), such Account or
portion thereof shall be paid to the person, at the time and in the manner
specified in any such order. The Administrative Committee shall adopt rules and
procedures, in accordance with section 414(p) of the Code, relating to its
(i) review of any domestic relations order for purposes of determining whether
the order is a qualified domestic relations order and (ii) administration of a
qualified domestic relations order. A domestic relations order shall not fail to
constitute a qualified domestic relations order solely because such order
provides for distribution to an alternate payee of the benefit assigned to the
alternate payee under the Plan prior to the applicable Participant’s earliest
retirement age (as defined in section 414(p) of the Code) under the Plan.
     (c) Other Exception. Notwithstanding any provision of the Plan to the
contrary, if a Participant is ordered or required to pay an amount to the Plan
pursuant to (i) a judgment in a criminal action, (ii) a civil judgment in
connection with a violation (or alleged violation) of Part 4 of Subtitle B of
Title I of ERISA or (iii) a settlement agreement between the Secretary of Labor
and the Participant in connection with a violation (or alleged violation) of
Part 4 of Subtitle B of Title I of ERISA, the Participant’s Account under the
Plan may, to the extent permitted by law, be offset by such amount.
     Section 15.3. Employment Non-Contractual. The Plan confers no right upon an
Employee to continue in employment.
     Section 15.4. Merger or Consolidation with Another Plan; Transfer
Contributions; Transferred Employees.

86



--------------------------------------------------------------------------------



 



     (a) The Administrative Committee shall have the right to merge or
consolidate all or a portion of the Plan with, or transfer all or part of the
assets or liabilities of the Plan to, any other plan; provided, however, that
the terms of such merger, consolidation or transfer are such that each
Participant, distributee, Beneficiary or other person entitled to receive
benefits from the Plan would, if the Plan were to terminate immediately after
the merger, consolidation or transfer, receive a benefit equal to or greater
than the benefit such person would be entitled to receive if the Plan were to
terminate immediately before the merger, consolidation or transfer.
     (b) Amounts transferred to the Plan pursuant to Subsection (a) above
(“Transfer Contributions”) and participation in the Plan by Employees who become
eligible for the Plan in anticipation or at the time of a plan merger,
consolidation or transfer or in connection with a business acquisition by an
Employer (“Transferred Employees”) shall be subject to all terms and conditions
of the Plan as in effect from time to time, except to the extent provided on
Schedule A to the Plan which may contain additional terms and conditions
governing the application of the Plan to the Transfer Contributions and
Transferred Employees. The terms of Schedule A hereby are incorporated and made
part of the Plan and, in the event of any inconsistency between the terms of the
Plan and the terms of Schedule A, Schedule A shall control with respect to the
Transfer Contributions and Transferred Employees covered by the Schedule;
provided, however, that if such inconsistency results from changes made in the
provisions of the Plan to comply with applicable law, then such provisions of
the Plan shall control.
     Section 15.5. Gender and Plurals. Wherever used in the Plan, words in the
masculine gender shall include the masculine or feminine gender, and, unless the
context

87



--------------------------------------------------------------------------------



 



otherwise requires, words in the singular shall include the plural, and words in
the plural shall include the singular.
     Section 15.6. Statute of Limitations for Actions under the Plan. Except for
actions to which the statute of limitations prescribed by section 413 of ERISA
applies, (a) no legal or equitable action relating to a claim under section 502
of ERISA may be commenced later than one (1) year after the claimant receives a
final decision from the Administrative Committee in response to the claimant’s
request for review of an adverse benefit determination (or, if later, one
(1) year after the effective date of this provision, which is July 1, 2007) and
(b) no other legal or equitable action involving the Plan may be commenced later
than two (2) years after the date the person bringing the action knew, or had
reason to know, of the circumstances giving rise to the action (or, if later,
two (2) years after the effective date of this provision, which is July 1,
2007). This provision shall not bar the Plan or its fiduciaries from recovering
overpayments of benefits or other amounts incorrectly paid to any person under
the Plan at any time or bringing any legal or equitable action against any
party.
     Section 15.7. Applicable Law. The Plan and all rights hereunder shall be
governed by and construed in accordance with the laws of the State of Florida to
the extent such laws have not been preempted by applicable federal law. Venue
for any action arising under the Plan shall be in Brevard County, Florida.
     Section 15.8. Severability. If any provision of the Plan is held illegal or
invalid, the illegality or invalidity shall not affect the remaining provisions
of the Plan and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.
     Section 15.9. No Guarantee. None of the Company, the Employers, the
Administrative Committee, the Compensation Committee, the Executive Committee,
the

88



--------------------------------------------------------------------------------



 



Investment Committee or the Trustee in any way guarantees the Trust from loss or
depreciation nor the payment of any benefit that may be or become due to any
person from the Trust Fund. Nothing in the Plan shall be deemed to give any
Participant, distributee or Beneficiary an interest in any specific part of the
Trust Fund or any other interest except the right to receive benefits from the
Trust Fund in accordance with the provisions of the Plan and the trust
agreement.
     Section 15.10. Plan Voluntary. Although it is intended that the Plan shall
be continued and that contributions shall be made as herein provided, the Plan
is entirely voluntary on the part of the Employers and the continuance of the
Plan and the contributions hereunder are not and shall not be regarded as
contractual obligations of the Employers.
ARTICLE 16
TOP-HEAVY PLAN REQUIREMENTS
     Section 16.1. Top-Heavy Plan Determination. If as of the determination date
(as hereinafter defined) for any Plan Year the aggregate of (a) the account
balances under the Plan and all other defined contribution plans in the
aggregation group (as hereinafter defined) and (b) the present value of accrued
benefits under all defined benefit plans in such aggregation group of all
participants in such plans who are key employees (as hereinafter defined) for
such Plan Year exceeds 60% of the aggregate of the account balances and the
present value of accrued benefits of all participants in such plans as of the
determination date, then the Plan shall be a “top-heavy plan” for such Plan
Year, and the requirements of Section 16.3 shall be applicable for such Plan
Year as of the first day thereof. If the Plan is a top-heavy plan for any Plan
Year and is not a top-heavy plan for any subsequent Plan Year, the requirements
of Section 16.3 shall not be applicable for such subsequent Plan Year.

89



--------------------------------------------------------------------------------



 



     Section 16.2. Definitions and Special Rules.
     (a) Definitions. For purposes of this Article 16, the following definitions
shall apply:
     (1) Determination Date. The determination date for all plans in the
aggregation group shall be the last day of the preceding Plan Year, and the
valuation date applicable to a determination date shall be (i) in the case of a
defined contribution plan, the date as of which account balances are determined
that coincides with or immediately precedes the determination date, and (ii) in
the case of a defined benefit plan, the date as of which the most recent
actuarial valuation for the Plan Year that includes the determination date is
prepared, except that if any such plan specifies a different determination or
valuation date, such different date shall be used with respect to such plan.
     (2) Aggregation Group. The aggregation group shall consist of (a) each plan
of an Employer in which a key employee is a participant, (b) each other plan
that enables such a plan to be qualified under section 401(a) of the Code, and
(c) any other plans of an Employer that the Company designates as part of the
aggregation group.
     (3) Key Employee. Key employee shall have the meaning set forth in section
416(i) of the Code.
     (4) Compensation. Compensation shall have the meaning set forth in U.S.
Treasury Regulation section 1.415-2(d).
     (b) Special Rules. For the purpose of determining the accrued benefit or
account balance of a participant, (i) the accrued benefit or account balance of
any person who

90



--------------------------------------------------------------------------------



 



has not performed services for an Employer at any time during the one-year
period ending on the determination date shall not be taken into account pursuant
to this Section, and (ii) any person who received a distribution from a plan
(including a plan that has terminated) in the aggregation group during the
one-year period ending on the determination date shall be treated as a
participant in such plan, and any such distribution shall be included in such
participant’s account balance or accrued benefit, as the case may be; provided,
however, that in the case of a distribution made for a reason other than a
person’s severance from employment, death or disability, clause (ii) of this
Section 16.2(b) shall be applied by substituting “five-year period” for
“one-year period.”
     Section 16.3. Minimum Contribution for Top-Heavy Years. Notwithstanding any
provision of the Plan to the contrary, for any Plan Year for which the Plan is a
top-heavy plan, a minimum contribution shall be made on behalf of each
Participant (other than a key employee) who is an Employee on the last day of
the Plan Year in an amount equal to the lesser of (i) 3% of such Participant’s
compensation during such Plan Year and (ii) the highest percentage at which
Employer contributions (including pre-tax contributions) are made on behalf of
any key employee for such Plan Year. If during any Plan Year for which this
Section 16.3 is applicable a defined benefit plan is included in the aggregation
group and such defined benefit plan is a top-heavy plan for such Plan Year, the
percentage set forth in clause (i) of the first sentence of this Section 16.3
shall be 5%. The percentage referred to in clause (ii) of the first sentence of
this Section 16.3 shall be obtained by dividing the aggregate of Employer
contributions made pursuant to Article 4 and pursuant to any other defined
contribution plan that is required to be included in the aggregation group
(other than a defined contribution plan that enables a defined benefit plan that
is required to be included in such group to be qualified under

91



--------------------------------------------------------------------------------



 



section 401(a) of the Code) during the Plan Year on behalf of such key employee
by such key employee’s compensation for the Plan Year. Notwithstanding the
foregoing, the minimum contribution described in this Section 16.3 for any Plan
Year for which the Plan is a top-heavy plan shall not be made under this Plan
with respect to any Participant who receives a minimum contribution or minimum
benefit for purposes of section 416(c) of the Code under another plan maintained
by an Affiliate.
ARTICLE 17
AMENDMENT, ESTABLISHMENT OF
SEPARATE PLAN, PLAN TERMINATION AND CHANGE OF CONTROL
     Section 17.1. Amendment. The Compensation Committee may, at any time and
from time to time, amend or modify the Plan. Any such amendment or modification
shall become effective as of such date determined by the Compensation Committee,
including retroactively to the extent permitted by law, and may apply to
Participants in the Plan at the time thereof as well as to future Participants.
     Section 17.2. Establishment of Separate Plan. If an Employer withdraws from
the Plan pursuant to Section 14.2, then the Administrative Committee shall
determine the portion of each of the funds of the Trust Fund that is applicable
to the Participants of such Employer and their Beneficiaries and direct the
Trustee to segregate such portions in a separate trust. Such separate trust
thereafter shall be held and administered as a part of the separate plan of such
Employer. The portion of a fund of the Trust Fund applicable to the Participants
(and Beneficiaries) of a particular Employer shall be an amount that bears the
same ratio to the value of such fund as the total value of the fund accounts of
Participants (and Beneficiaries) of such Employer bears to the total value of
the fund accounts of all Participants (and Beneficiaries).

92



--------------------------------------------------------------------------------



 



     Section 17.3. Termination. The Company at any time may terminate the Plan
by resolution of an appropriate committee of the Board. An Employer at any time
may terminate its participation in the Plan by resolution of its board of
directors. In the event of any such termination, or in the event of the partial
termination of the Plan with respect to a group of Participants, the Accounts of
Participants with respect to whom the Plan is terminated shall become fully
vested and thereafter shall not be subject to forfeiture. In the event that an
Employer terminates its participation in the Plan, the Administrative Committee
shall determine, in the manner provided in Section 17.2, the portion of each of
the funds of the Trust Fund that is applicable to the Participants of such
Employer and their Beneficiaries and direct the Trustee to distribute such
portions to such Participants and Beneficiaries ratably in proportion to the
balances of their respective Accounts.
     A complete discontinuance of contributions by an Employer shall be deemed a
termination of such Employer’s participation in the Plan for purposes of this
Section.
     Section 17.4. Change of Control. (a) Effect. Notwithstanding any provision
of the Plan to the contrary, during the period commencing on the date of a
Change of Control and ending at the close of business on the last day of the
Fiscal Year during which the Change of Control occurs (the “Restriction
Period”), the Plan may not be terminated, and the Plan may not be amended to:
     (1) revise the definition of Eligible Employee such that fewer Employees
are eligible to participate in the Plan, lengthen the service requirement for
participation in the Plan, create an age requirement or entry dates for
participation in the Plan or otherwise reduce coverage under the Plan;

93



--------------------------------------------------------------------------------



 



     (2) reduce the amount of pre-tax contributions, designated Roth
contributions or after-tax contributions that a Participant is permitted to make
under the Plan; or
     (3) reduce the amount of matching contributions required to be made under
the Plan.
     (b) Miscellaneous. Any person who was an Eligible Employee on the day
immediately preceding a Change of Control shall be deemed to be an Eligible
Employee during the Restriction Period so long as the person is employed by a
member of a “controlled group of corporations” which includes, or by a trade or
business that is under common control with (as those terms are defined in
sections 414(b) and (c) of the Code), the Company, any corporation which is the
survivor of any merger or consolidation to which the Company was a party, or any
corporation into which the Company has been liquidated.
     Section 17.5. Trust Fund to Be Applied Exclusively for Participants and
Their Beneficiaries. Subject only to the provisions of Article 6 and
Sections 15.2(b) and (c), and any other provision of the Plan to the contrary
notwithstanding, no part of the Trust Fund shall be used for or diverted to any
purpose not for the exclusive benefit of the Participants and their
Beneficiaries either by operation or termination of the Plan, power of amendment
or other means.
     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
by its duly authorized officer this 29 day of June, 2007.

            HARRIS CORPORATION
      By:   /s/ Ronald A. Wyse         Title: Chair, Employee Benefits Committee
         

94



--------------------------------------------------------------------------------



 



         

SCHEDULE A
Special Rules Applying to Transfer Contributions and Transferred Employees
This Schedule A sets forth special rules applying to Transfer Contributions and
Transferred Employees (each as defined in Section 15.4 of the Plan). Each of the
provisions of the Plan shall be fully applicable to the Transfer Contributions
and Transferred Employees, to the extent that such provisions are not
inconsistent with this Schedule A. All capitalized terms used in this Schedule A
and not otherwise defined herein shall have the meanings assigned to them by the
Plan.

1.   Encoda Systems, Inc. Profit Sharing Plan and Trust

     (a) In General. Effective March 31, 2005, the Encoda Systems, Inc. Profit
Sharing Plan and Trust (the “Encoda Plan”) was merged with and into the Plan.
The portion of a Participant’s Account attributable to Transfer Contributions
from the Encoda Plan shall be designated herein as the “Encoda Plan Account”.
     (b) Vesting. A Participant’s Encoda Plan Account shall be 100% vested and
nonforfeitable.
     (c) Age 70 1/2 Distributions. A Participant who continues employment after
attaining age 701/2 will be entitled to elect to commence distribution of his
Encoda Plan Account no later than April 1 of the calendar year following the
calendar year in which the Participant attains age 701/2 even if such
Participant remains employed. Distributions under this paragraph will be made in
accordance with Section 9.1(c) (age 591/2 withdrawals) or Section 9.3(d) (age
701/2 minimum distributions), as elected by the Participant.

2.   Harris Broadcast Communications Division 401(k) Plan

     (a) In General. The Company, Leitch Incorporated (“Leitch”), Optimal
Solutions, Inc. (“OSI”) and Viewbridge, Inc. (“Viewbridge”) formerly
participated in the Harris Broadcast Communications Division 401(k) Plan (the
“Broadcast Plan”), which plan was frozen as to new contributions and new
participants effective June 30, 2007. Effective as of June 30, 2007, Leitch and
OSI were liquidated into the Company. Effective July 1, 2007, Viewbridge became
an Employer under the Plan. It is anticipated that the Broadcast Plan will be
merged with and into the Plan on or around September 30, 2007.
     (b) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the Broadcast Plan who become eligible
to participate in the Plan effective July 1, 2007.

3.   Harris Technical Services Corporation 401(k) Plan

     (a) In General. Harris Technical Services Corporation (“HTSC”) maintains
the Harris Technical Services Corporation 401(k) Plan (the “HTSC Plan”) on
behalf of its Harris Enterprise Services business unit (business unit 00211)
(the “HES Business Unit”). It is

1



--------------------------------------------------------------------------------



 



anticipated that (i) the HTSC Plan will be frozen as to new contributions and
new participants, effective July 31, 2007 and (ii) HTSC will adopt the Plan on
behalf of its HES Business Unit, effective August 1, 2007. It also is
anticipated that the HTSC Plan will be merged with and into the Plan during the
third or fourth calendar quarter of 2007.
     (b) Automatic Enrollment. The provisions of Section 3.2(b) of the Plan with
respect to deemed elections to participate in the Plan by Full-Time Employees
shall not apply to former participants in the HTSC Plan who become eligible to
participate in the Plan effective August 1, 2007 (or such later date determined
by the Administrative Committee).
     (c) Match Eligibility. Former participants in the HTSC Plan who become
eligible to participate in the Plan effective August 1, 2007 (or such later date
determined by the Administrative Committee) shall be eligible to receive a
matching contribution pursuant to Section 4.2 of the Plan, irrespective of
whether such participants have completed six months of Service.

2